Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 1 of 70 Page ID #:925
                                        	  




                             Exhibit 2
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 2 of 70 Page ID #:926




                        1   RUSS, AUGUST & KABAT
                            Marc A. Fenster, SBN 181067
                        2   Email: mfenster@raklaw.com
                        3   Reza Mirzaie (CA SBN 246953)
                            Email: rmirzaie@raklaw.com
                        4   Brian D. Ledahl (CA SBN 186579)
                        5   Email: bledahl@raklaw.com
                            Paul Kroeger (CA SBN 229074)
                        6   Email: pkroeger@raklaw.com
                        7   C. Jay Chung (CA SBN 252794)
                            Email: jchung@raklaw.com
                        8   Philip X. Wang (CA SBN 262239)
                        9   Email: pwang@raklaw.com
                            12424 Wilshire Boulevard, 12th Floor
                       10   Los Angeles, California 90025
                       11   Telephone: (310) 826-7474
                            Facsimile: (310) 826-6991
RUSS, AUGUST & KABAT




                       12
                       13   Attorneys for Plaintiff
                            Data Scape Limited
                       14
                       15
                                                 UNITED STATES DISTRICT COURT
                       16
                                               CENTRAL DISTRICT OF CALIFORNIA
                       17
                                                        SOUTHERN DIVISION
                       18   DATA SCAPE LIMITED,                    Case No. 8:18-cv-02285-DOC-KESx
                       19
                                         Plaintiff,
                       20                                          FIRST AMENDED COMPLAINT
                       21         v.                               FOR PATENT INFRINGEMENT

                       22   WESTERN DIGITAL
                       23   CORPORATION, WESTERN                   JURY TRIAL DEMANDED
                            DIGITAL TECHNOLOGIES, INC.,
                       24
                       25                Defendants.
                       26
                                FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                       27
                       28
                                                                   1
                                                       FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 3 of 70 Page ID #:927




                        1         This is an action for patent infringement arising under the patent laws of the
                        2   United States, 35 U.S.C. This Court has original subject matter jurisdiction pursuant
                        3   to 28 U.S.C. §§ 1331 and 1338(a).
                        4                                        PARTIES
                        5         1.     Data Scape Limited (“Data Scape” or “Plaintiff”) is a company
                        6   organized under the laws of Ireland with its office located at Office 115, 4-5 Burton
                        7   Hall Road, Sandyford, Dublin 18, Ireland.
                        8         2.     On information and belief, Western Digital Corporation is a Delaware
                        9   corporation with a place of business at 3355 Michelson Drive, Suite 100, Irvine,
                       10   California 92612.
                       11         3.     On information and belief, Western Digital Technologies, Inc. is a
RUSS, AUGUST & KABAT




                       12   Delaware corporation with a place of business at 3355 Michelson Drive, Suite 100,
                       13   Irvine, California 92612. Western Digital Technologies, Inc. and Western Digital
                       14   Corporation are collectively referred to as “Defendants” or “Western Digital.”
                       15                            JURISDICTION AND VENUE
                       16         4.     This Court has personal jurisdiction over each Defendant in this action
                       17   because each Defendant resides in the Central District of California and has
                       18   committed acts within this district giving rise to this action and has established
                       19   minimum contacts with this forum such that the exercise of jurisdiction would not
                       20   offend traditional notions of fair play and substantial justice. Each Defendant,
                       21   directly and through subsidiaries or intermediaries, has committed and continues to
                       22   commit acts of infringement in this District by, among other things, offering to sell
                       23   and selling products and/or services that infringe the asserted patents.
                       24         5.     Venue is proper in this district under 28 U.S.C. § 1400(b). Each
                       25   Defendant has transacted business in this district and has committed acts of direct
                       26   and indirect infringement in this district. Each Defendant has a regular and
                       27   established place of business in this District, including, e.g., its headquarters and
                       28   principal place of business.
                                                                   2
                                                       FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 4 of 70 Page ID #:928




                        1                                 ASSERTED PATENTS
                        2         6.     Data Scape is the owner by assignment of United States Patent No.
                        3   8,386,581 (“the ’581 Patent”), entitled “Communication System And Its Method and
                        4   Communication Apparatus And Its Method.” The ’581 Patent was duly and legally
                        5   issued by the United States Patent and Trademark Office on February 26, 2013. A
                        6   true and correct copy of the ’581 Patent is included as Exhibit A.
                        7         7.     Data Scape is the owner by assignment of United States Patent No.
                        8   7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and
                        9   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
                       10   issued by the United States Patent and Trademark Office on May 18, 2010. A true
                       11   and correct copy of the ’929 Patent is included as Exhibit B.
RUSS, AUGUST & KABAT




                       12         8.     Data Scape is the owner by assignment of United States Patent No.
                       13   7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and
                       14   Communication Apparatus And Its Method.” The ’537 Patent was duly and legally
                       15   issued by the United States Patent and Trademark Office on November 10, 2009. A
                       16   true and correct copy of the ’537 Patent is included as Exhibit C.
                       17         9.     Data Scape is the owner by assignment of United States Patent No.
                       18   9,715,893 (“the ’893 Patent”), entitled “Recording Apparatus, Server Apparatus,
                       19   Recording Method, Program and Storage Medium.” The ’893 Patent was duly and
                       20   legally issued by the United States Patent and Trademark Office on July 25, 2017.
                       21   A true and correct copy of the ’893 Patent is included as Exhibit D.
                       22         10.    In addition to the factual allegations set forth below for each of the four
                       23   Counts, the following are non-exhaustive list of fact-based claim constructions that
                       24   confirm that the claimed solutions do not just cover any sort of selective transfer of
                       25   digital data, but instead are more focused—and covers a technical species of
                       26   selective-transfer techniques that enabled devices to automatically detect and
                       27
                       28
                                                                   3
                                                       FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 5 of 70 Page ID #:929




                        1   transfer only some select data content files and not others. These constructions
                        2   include the following ones:1
                        3         a. management information: “digital data stored in a program file and
                        4             configured to enable a controller to electronically locate, extract and/or
                        5             transfer only select content data without transferring all content data.”
                        6         b. content data: “digital data useable to communicate the content or substance
                        7             of a digital file, as opposed to its metadata”
                        8         c. compare/comparing/comparison: “performing an electronic analysis of two
                        9             sets of digital data stored in different apparatuses to determine the
                       10             differences between them, if any”
                       11         d. controller: “a sub-class of computer microprocessors designed to enable the
RUSS, AUGUST & KABAT




                       12             transfer of digital data”
                       13         e. without regard to the connection: “regardless of whether or not the
                       14             identified apparatuses are currently connected”
                       15         f. connected/connected: “electrically communicating via a wired or wireless
                       16             connection”
                       17         g. uniquely associate: “provide a one-to-one correlation using programmable
                       18             code”
                       19          h. detector: “an input and/or output computer interface designed to receive a
                       20              predetermined digital signal indicating whether one apparatus is externally
                       21              connected to any other apparatus”
                       22          i. editor: “a     sub-class     of computer interface         hardware      and/or micro
                       23              controllers designed to enable editing of digital data”
                       24          j. storage medium: “an identifiable non-volatile computer memory for
                       25              electronically storing data”
                       26
                       27
                            1
                             Data Scape reserves the right to modify these constructions, consistent with the practice of
                       28   meeting and conferring that are typically in any claim construction proceedings.
                                                                               4
                                                           FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 6 of 70 Page ID #:930




                        1         k. list: “a digital table, which is stored in a predetermined area in a storage
                        2               medium and includes an identifier for each stored content data file”
                        3                                          COUNT I
                        4                   INFRINGEMENT OF U.S. PATENT NO. 8,386,581
                        5         11.      Plaintiff realleges and incorporates by reference the foregoing
                        6   paragraphs, as if fully set forth herein.
                        7         12.      Data Scape is the owner by assignment of United States Patent No.
                        8   8,386,581 (“the ’581 Patent”), entitled “Communication System And Its Method and
                        9   Communication Apparatus And Its Method.” The ’581 Patent was duly and legally
                       10   issued by the United States Patent and Trademark Office on February 26, 2013. A
                       11   true and correct copy of the ’581 Patent is included as Exhibit A.
RUSS, AUGUST & KABAT




                       12         13.      In their most basic form, and ignoring many claim limitations, the
                       13   claims of the ‘581 Patent are directed to data synchronization system with a
                       14   controller configured to uniquely associate an edited digital data list with an external
                       15   apparatus using a unique identification of that external apparatus and selectively
                       16   transfer certain digital content data registered in that list. The claims are not directed
                       17   to abstract ideas. The claims provide technical solutions to technical problems, and,
                       18   thus, are patent-eligible.
                       19         14.      As the ‘581 Patent states, the inventor, Akihiro Morohashi, working at
                       20   Sony Corporation, aimed to solve the problems skilled artisans in 1999 faced trying
                       21   to selectively transfer digital data between two electronic apparatuses. E.g., ’581
                       22   Patent, Col. 1:37-2:49. For example, many used optical disks to accomplish this
                       23   process, but that was “cumbersome” and did not enable easy or random selection of
                       24   files to transfer. Id. And when others burned digital files into hard disk drives or
                       25   semiconductor memory, those systems still required a large amount of time to
                       26   selectively transfer certain digital data between electronic apparatuses. Id. And in
                       27   any case, there was no reasonable way to selectively synchronize select digital
                       28   content data between the apparatuses. Id. These problems were specific to the
                                                                     5
                                                         FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 7 of 70 Page ID #:931




                        1   technological process of selective digital-data transfer between electronic
                        2   apparatuses. Id. And with 28 columns of text and 13 figures, including Figure 2
                        3   below, the inventors taught various technical solutions involving an unconventional
                        4   server with a controller configured with circuitry to compare certain digital
                        5   management information:
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12         15.    Enabled by these teachings, the ‘581 patent recites in its claims various
                       13   technical solutions to the existing technological problems and shortcomings. For
                       14   example, various claims require the then-unconventional system of electronic
                       15   components configured to use certain digital “management information” to compare,
                       16   edit, delete and/or selectively transfer separate digital content data between two
                       17   identified apparatuses. See, e.g., ’581 Patent, Claim 1 (“[a] a storage unit configured
                       18   to store content data to a storage medium; [b] a communication unit configured to
                       19   communicate with an external apparatus; [c] a controller configured to edit a list so
                       20   that content data is registered in the list, [d] to uniquely associate the list with the
                       21   external apparatus using a unique identification of the external apparatus, [e] to
                       22   extract the list associated with the external apparatus from a plurality of lists in the
                       23   communication apparatus when the external apparatus is connected to the
                       24   communication apparatus, and [f] to control transferring of content data registered
                       25   in the extracted list to the external apparatus.”).
                       26         16.    As such, the claims of the ‘581 patent generally relate, in their most
                       27   basic form, and ignoring many claim limitations, to the concept of data
                       28   synchronization as understood by a person of ordinary skill in the art. See, e.g.,
                                                                    6
                                                        FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 8 of 70 Page ID #:932




                        1   https://www.techopedia.com/definition/1006/data-synchronization                 (“Data
                        2   synchronization is the process of maintaining the consistency and uniformity of data
                        3   instances across all consuming applications and storing devices. It ensures that the
                        4   same copy or version of data is used in all devices - from source to destination.”);
                        5   https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping
                        6   data in two or more electronic devices up-to-date so that each repository contains
                        7   the identical information. Data in handheld devices and laptops often require
                        8   synchronization      with   the   data   in   a   desktop    machine     or   server.”);
                        9   https://en.wikipedia.org/wiki/Data_synchronization (“Data synchronization is the
                       10   process of establishing consistency among data from a source to a target data storage
                       11   and vice versa and the continuous harmonization of the data over time.”).
RUSS, AUGUST & KABAT




                       12         17.      The ‘581 patent and its file history make clear that each included
                       13   independent-claim limitations were not in the prior art, let alone well-understood,
                       14   routine, and conventional. This includes the claimed [a] storage configured to store
                       15   content data, [b] communication unit, [c] controller configured to edit a list so that
                       16   content data is registered in the list, [d] controller configured to uniquely associate
                       17   the list with the external apparatus, [e] controller configured to extract the list when
                       18   the external apparatus is connected to the communication apparatus, and [f]
                       19   controller configured to control transferring registered data. And the dependent
                       20   claims also include limitations that were not in the prior art, let alone well-
                       21   understood, routine, and conventional. See, e.g., limitations of claims 2-14 of the
                       22   ‘581 patent.
                       23         18.      For instance, Claim 1 of the ‘581 Patent recites:
                       24         1[pre]. A communication apparatus comprising:
                       25         [1a] a storage unit configured to store content data to a storage medium;
                       26         [1b] a communication unit configured to communicate with an external
                       27         apparatus;
                       28
                                                                     7
                                                         FIRST AMENDED COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 9 of 70 Page ID #:933




                        1          [1c] a controller configured to edit a list so that content data is registered in
                        2          the list,
                        3          [1d] to uniquely associate the list with the external apparatus using a unique
                        4          identification of the external apparatus,
                        5          [1e] to extract the list associated with the external apparatus from a plurality
                        6          of lists in the communication apparatus when the external apparatus is
                        7          connected to the communication apparatus, and
                        8          [1f] to control transferring of content data registered in the extracted list to
                        9   the external apparatus.
                       10          19.    The limitations highlighted above (“uniquely associate the list with the
                       11   external apparatus using a unique identification of the external apparatus” and “to
RUSS, AUGUST & KABAT




                       12   control transferring of content data registered in the extracted list to the external
                       13   apparatus”) is not found in the claims of the ‘929 Patent or the other patents asserted
                       14   in this action.
                       15          20.    Further, the file history confirms that these limitations were inventive
                       16   over prior art and not well-understood, routine, and conventional. Specifically, after
                       17   these limitations were added to the claims of the ‘581 Patent, the patent claims were
                       18   allowed by the Examiner. See ‘581 File History, October 23, 2012, Notice of
                       19   Allowance.
                       20          21.    Likewise, the specification teaches that uniquely associating the list
                       21   with external apparatus and transferring content data registered in the extracted list
                       22   was inventive over the prior art, and not well-understood, routine, and conventional.
                       23   E.g., ‘581 Patent at 5:13-67, 7:16-8:27, 11:19-59, 14:9-67, 19:61-20:60, 21:7-62,
                       24   22:5-24:60.
                       25          22.    Claim 1 of the ‘581 Patent does not claim a result, but instead specific
                       26   technology using specific and non-conventional processes and machines, including:
                       27          A communication apparatus comprising:
                       28          a storage unit configured to store content data to a storage medium;
                                                                    8
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 10 of 70 Page ID
                                                          #:934




                       1          a communication unit configured to communicate with an external
                       2          apparatus;
                       3          a controller configured to edit a list so that content data is registered in the
                       4          list,
                       5          to uniquely associate the list with the external apparatus using a unique
                       6          identification of the external apparatus,
                       7          to extract the list associated with the external apparatus from a plurality of
                       8          lists in the communication apparatus when the external apparatus is connected
                       9          to the communication apparatus, and
                       10         to control transferring of content data registered in the extracted list to the
                       11         external apparatus.
RUSS, AUGUST & KABAT




                       12         23.     Claim 1 is not representative of all claims of the ‘581 patent. For
                       13   example, it requires “controller” configured in specific ways, which is not required
                       14   in claim 15 of the ‘581 patent. Claim 15 recites:
                       15         A communication method comprising the steps of:
                       16         storing content data to a storage medium of a communication apparatus;
                       17         communicating said communication apparatus with an external apparatus;
                       18         editing a list stored at the communication apparatus so that content data is
                       19         registered in the list;
                       20         uniquely associating the list with the external apparatus using a unique
                       21         identification of the external apparatus;
                       22         extracting the list associated with the external apparatus from a plurality of
                       23         lists in the communication apparatus when the external apparatus is connected
                       24         to the communication apparatus; and
                       25         controlling transfer of content data registered in the extracted list to the
                       26         external apparatus.
                       27
                       28
                                                                    9
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 11 of 70 Page ID
                                                          #:935




                       1           24.    Claim 15 does not claim a result. Instead, it recites specific steps for
                       2    accomplishing a result (e.g., extracting a list associated with an external apparatus
                       3    and controlling transfer of content data registered in the extracted list).
                       4           25.    Dependent claims contain limitations not found in independent claims.
                       5    For example, dependent claim 2 contains limitations not found in independent claim
                       6    1. For instance, claim 2 recites “the controller is further configured to edit the list
                       7    without regard to whether the communication apparatus communicates with the
                       8    external apparatus.”
                       9           26.    The ‘581 specification teaches that editing a list without regard to
                       10   whether the communication apparatus communicates with the external apparatus is
                       11   inventive over the prior art and not well-understood, routine, and conventional. See,
RUSS, AUGUST & KABAT




                       12   e.g., ‘581 Patent at 3:16-28, Fig. 13 and associated text.
                       13          27.    In a patent filed by Western Digital in 2004, it admitted there was still
                       14   a technical “need for a system that allows quick and easy communication …that
                       15   allows collaborative use of remote devices by multiple users…” U.S. Patent No.
                       16   7,546,353 (emphasis added). That was because, even in 2004, it was “not uncommon
                       17   [] to have separate computing systems [which] requires that the common data all be
                       18   kept current, i.e., with the latest version of each common file, as it is typical to update
                       19   and edit files. This in itself can be an enormously time consuming and tedious…”
                       20   Id. (emphasis added). And Western Digital even cited Data Scape’s patent, which it
                       21   acknowledged was in the same technical field.
                       22          28.    Similarly, in a 2005-filed patent application that also cites Data Scape’s
                       23   earlier patents in the same technical field, Microsoft made clear that the selective
                       24   transfer of digital data between two devices was a technical problem one year later.
                       25   U.S. Patent Application No. 20060288036 (data transfer involved “a number of
                       26   processes, such as enumeration of content on each device … and efficient metadata
                       27   retrieval based on user queries. Thus, user experience could also be enhanced by
                       28   providing optimization for the transfer enumeration protocol between the two
                                                                     10
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 12 of 70 Page ID
                                                          #:936




                       1    devices.”)             (emphasis             added)            (available             at
                       2    https://patents.google.com/patent/US20060288036?oq=20060288036).
                       3          29.    And in 2006, this time in a patent application filed by Apple, Steve Jobs
                       4    and five Apple computer scientists represented to the USPTO that there was still “a
                       5    continuing need for improved techniques to transfer and synchronize media data
                       6    on host computers and/or media players.” U.S. Patent Application 20080086494
                       7    (emphasis added). And Apple, too, cited Data Scape’s asserted patents, which, again,
                       8    were acknowledged to be in the same technical field. Id (available at
                       9    https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).
                       10         30.    The statements in these later-filed patent applications confirm that Data
                       11   Scape’s patent at issue here are directed to technical solutions to technical problems,
RUSS, AUGUST & KABAT




                       12   and improves computer functionalities. The statements in these later-filed patent
                       13   applications also confirm that the limitations recited in Data Scape’s patent at issue
                       14   here are not well-understood, routine, or conventional, and that the claims are not
                       15   directed to other ideas “identified by the courts as abstract ideas,” that recently have
                       16   been synthesized into three groups: “(a) mathematical concepts”; “(b) methods of
                       17   organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019)
                       18   (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).
                       19         31.    Each Defendant has offered for sale, sold and/or imported into the
                       20   United States products and services that infringe the ’581 patent, and continues to
                       21   do so. By way of illustrative example, these infringing products and services include,
                       22   without limitation, Defendant’s products and services, e.g., My Cloud series devices,
                       23   WD SmartWare software, WD Sync software, WD Backup software, and all
                       24   versions and variations thereof since the issuance of the ’581 Patent (“Accused
                       25   Instrumentalities”).
                       26         32.    Each Defendant has directly infringed and continues to infringe
                       27   the ’581 Patent, for example, by making, selling, offering for sale, and/or importing
                       28   the Accused Instrumentalities, and through its own use and testing of the Accused
                                                                    11
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 13 of 70 Page ID
                                                          #:937




                       1    Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                       2    internal non-testing business purposes, while testing the Accused Instrumentalities,
                       3    and while providing technical support and repair services for the Accused
                       4    Instrumentalities to its customers.
                       5          33.    For example, the Accused Instrumentalities infringe Claim 1(and other
                       6    claims) of the ’581 Patent. One non-limiting example of the Accused
                       7    Instrumentalities’ infringement is presented below:
                       8          34.    The Accused Instrumentalities include “[a] communication apparatus.”
                       9    For example, the Accused Instrumentalities communicate data stored on one device
                       10   (e.g. a My Cloud server or a computer) to another device (e.g. a computer, a USB
                       11   device, a cloud backup service, or a connected My Cloud server).          See, e.g.,
RUSS, AUGUST & KABAT




                       12   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395          (“WD      Sync
                       13   allows files to be synchronized across multiple computers connected to a My
                       14   Cloud.”);     https://www.wd.com/products/personal-cloud-storage/my-cloud.html
                       15   (“YOUR OWN PERSONAL CLOUD: With the My Cloud personal storage device,
                       16   you’re able to have reliable storage in one place for your photos, videos, important
                       17   files – anything you save – and share it anywhere you have an internet connection.
                       18   With the automatic backup and synchronization software, your content is up to date
                       19   and accessible from all your devices.”).
                       20         35.    The Accused Instrumentalities include “a storage unit configured to
                       21   store content data to a storage medium.” For example, each My Cloud device
                       22   includes one or more hard disk for storing content data. See, e.g.,
                       23   https://www.wd.com/products/personal-cloud-storage/my-cloud.html (“Everything
                       24   in One Place: Centralize, organize and back up all your photos, videos and files in
                       25   one    reliable    place.    ***      Capacity:   3TB,    4TB,     6TB,     8TB”);
                       26   https://www.wd.com/products/network-attached-storage/my-cloud-expert-series-
                       27   ex2-ultra.html (“My Cloud EX2 Ultra comes pre-configured with WD Red hard
                       28   drives, specifically built for NAS systems to provide improved performance within
                                                                    12
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 14 of 70 Page ID
                                                          #:938




                       1    24x7 environments.”); WD MyCloud User Manual 4779-705140 (“USB Backup—
                       2    Allows you to back up your WD My Cloud device data to a USB device or to backup
                       3    your USB device data to your WD My Cloud device.; Remote Backup—Allows you
                       4    to backup WD My Cloud device data to another WD My Cloud device; Cloud
                       5    Backup—Allows you to backup WD My Cloud device data to an external cloud
                       6    backup service.”).
                       7           36.     The Accused Instrumentalities further include “a communication unit
                       8    configured to communicate with an external apparatus.” For example, each My
                       9    Cloud device includes hardware and software to communicate with computers,
                       10   mobile devices, and other external apparatuses over LAN or Internet connections.
                       11   See,   e.g.,    https://www.wd.com/products/personal-cloud-storage/my-cloud.html
RUSS, AUGUST & KABAT




                       12   (“Access Anywhere: Access and share all your favorite photos and videos using your
                       13   computer, tablet and smartphone from anywhere you have an Internet connection.
                       14   *** Interface: Gigabit Ethernet”).
                       15          37.     The Accused Instrumentalities further include “a controller configured
                       16   to edit a list so that content data is registered in the list.” For example, the My Cloud
                       17   device includes a software or hardware controller that registers a list of content to be
                       18   transferred to an external apparatus, including without limitation listing selected or
                       19   updated files for backup or synchronization. See, e.g., WD MyCloud User Manual
                       20   4779-705140 (“Enter the following information to create a Remote backup job: ***
                       21   Source Folder”; “From the drop-down menu, select the type of [Amazon S3 Cloud]
                       22   backup you’d like to perform. Options include: *** • Full Backup: Creates a separate
                       23   folder containing all of the backup data each time the backup is performed. •
                       24   Incremental Backup: Overwrites files with source files that are newer then the target
                       25   files.”); https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en
                       26   (“WD Sync allows files to be copied from a computer onto a My Cloud Network
                       27   Attached Storage device. Adding, deleting or modifying files in one location will
                       28
                                                                    13
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 15 of 70 Page ID
                                                          #:939




                       1    lead   to    the   same   changes   being   applied   to   the   other   locations.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16          38.    The Accused Instrumentalities further include a controller configured
                       17   “to uniquely associate the list with the external apparatus using a unique
                       18   identification of the external apparatus.” For example, because each external
                       19   apparatus may require backup or synchronization of a different set of data (including,
                       20   e.g., different configuration of backup/synchronization targets, or different current
                       21   data on the external apparatus leading to different data needing to be transferred),
                       22   the external apparatus is uniquely identified with an associated list. See, e.g., WD
                       23   MyCloud User Manual 4779-705140 (“Enter the following information to create a
                       24   Remote backup job: *** Source Folder”; “From the drop-down menu, select the type
                       25   of [Amazon S3 Cloud] backup you’d like to perform. Options include: *** • Full
                       26   Backup: Creates a separate folder containing all of the backup data each time the
                       27   backup is performed. • Incremental Backup: Overwrites files with source files that
                       28
                                                                   14
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 16 of 70 Page ID
                                                          #:940




                       1    are           newer             then            the           target           files.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16         39.    The Accused Instrumentalities further include a controller configured
                       17   “to extract the list associated with the external apparatus from a plurality of lists in
                       18   the communication apparatus when the external apparatus is connected to the
                       19   communication apparatus, and to control transferring of content data registered in
                       20   the extracted list to the external apparatus.” For example, when the My Cloud server
                       21   is connected to a WD Sync client, the server transfers all changes to the client;
                       22   likewise, the My Cloud server automatically transfers backup data to configured
                       23   backup targets. See, e.g., My Cloud User Manual 4779-705147 (“After that, the WD
                       24   Sync software automatically updates any changes to the file, at any location, on the
                       25
                       26
                       27
                       28
                                                                    15
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 17 of 70 Page ID
                                                          #:941




                       1    other                             configured                              devices.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14           40.   Each Defendant has had knowledge of the ’581 Patent and its
                       15   infringement since at least the filing of the original Complaint in this action, or
                       16   shortly thereafter, including by way of this lawsuit. By the time of trial, each
                       17   Defendant will have known and intended (since receiving such notice) that its
                       18   continued actions would actively induce and contribute to the infringement of the
                       19   claims of the ’581 Patent.
                       20           41.   Each Defendant’s affirmative acts of making, using, selling, offering
                       21   for sale, and/or importing the Accused Instrumentalities have induced and continue
                       22   to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
                       23   in their normal and customary way to infringe the claims of the ’581 Patent. Use of
                       24   the Accused Instrumentalities in their ordinary and customary fashion results in
                       25   infringement of the claims of the ’581 Patent.
                       26           42.   For example, each Defendant explains to customers the benefits of
                       27   using the Accused Instrumentalities, such as by touting their advantages of data
                       28   backup or synchronization using the accused functionalities. Each Defendant also
                                                                     16
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 18 of 70 Page ID
                                                          #:942




                       1    induces its customers to use the Accused Instrumentalities to infringe other claims
                       2    of the ’581 Patent. Each Defendant specifically intended and was aware that the
                       3    normal and customary use of the Accused Instrumentalities on compatible systems
                       4    would infringe the ’581 Patent. Each Defendant performed the acts that constitute
                       5    induced infringement, and would induce actual infringement, with the knowledge of
                       6    the ’581 Patent and with the knowledge, or willful blindness to the probability, that
                       7    the induced acts would constitute infringement. On information and belief, each
                       8    Defendant engaged in such inducement to promote the sales of the Accused
                       9    Instrumentalities, e.g., through its user manuals, product support, marketing
                       10   materials, demonstrations, installation support, and training materials to actively
                       11   induce the users of the accused products to infringe the ’581 Patent. Accordingly,
RUSS, AUGUST & KABAT




                       12   each Defendant has induced and continues to induce end users of the accused
                       13   products to use the accused products in their ordinary and customary way with
                       14   compatible systems to make and/or use systems infringing the ’581 Patent, knowing
                       15   that such use of the Accused Instrumentalities with compatible systems will result
                       16   in infringement of the ’581 Patent. For example, in the case of diskless My Cloud
                       17   products, each Defendant induces end users to add one or more hard drives in order
                       18   to make the product operable. Accordingly, each Defendant has been (since at least
                       19   as of filing of the original complaint), and currently is, inducing infringement of
                       20   the ’581 Patent, in violation of 35 U.S.C. § 271(b).
                       21         43.    Each Defendant has also infringed, and continues to infringe, claims of
                       22   the ’581 Patent by offering to commercially distribute, commercially distributing,
                       23   making, and/or importing the Accused Instrumentalities, which are used in
                       24   practicing the process, or using the systems, of the ’581 Patent, and constitute a
                       25   material part of the invention. Each Defendant knows the components in the
                       26   Accused Instrumentalities to be especially made or especially adapted for use in
                       27   infringement of the ’581 Patent, not a staple article, and not a commodity of
                       28   commerce suitable for substantial noninfringing use. For example, the ordinary way
                                                                   17
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 19 of 70 Page ID
                                                          #:943




                       1    of using the Accused Instrumentalities infringes the patent claims, and as such, is
                       2    especially adapted for use in infringement. For another example, in the case of
                       3    diskless My Cloud products, each end users must add one or more hard drives in
                       4    order to make the product operable. Accordingly, each Defendant has been, and
                       5    currently is, contributorily infringing the ’581 Patent, in violation of 35 U.S.C. §
                       6    271(c).
                       7          44.    For similar reasons, each Defendant also infringes the ’581 Patent by
                       8    supplying or causing to be supplied in or from the United States all or a substantial
                       9    portion of the components of the Accused Instrumentalities, where such components
                       10   are uncombined in whole or in part, in such manner as to actively induce the
                       11   combination of such components outside of the United States in a manner that would
RUSS, AUGUST & KABAT




                       12   infringe the ’581 Patent if such combination occurred within the United States. For
                       13   example, each Defendant supplies or causes to be supplied in or from the United
                       14   States all or a substantial portion of the hardware (e.g., My Cloud devices) and
                       15   software (e.g., WD Backup, WD Sync, WD SmartWare) components of the Accused
                       16   Instrumentalities in such a manner as to actively induce the combination of such
                       17   components (e.g., by instructing users to combine multiple My Cloud devices into
                       18   an infringing system) outside of the United States.
                       19         45.    Each Defendant also indirectly infringes the ’581 Patent by supplying
                       20   or causing to be supplied in or from the United States components of the Accused
                       21   Instrumentalities that are especially made or especially adapted for use in infringing
                       22   the ’581 Patent and are not a staple article or commodity of commerce suitable for
                       23   substantial non-infringing use, and where such components are uncombined in
                       24   whole or in part, knowing that such components are so made or adapted and
                       25   intending that such components are combined outside of the United States in a
                       26   manner that would infringe the ’581 Patent if such combination occurred within the
                       27   United States. Because the Accused Instrumentalities are designed to operate as the
                       28   claimed system and apparatus, the Accused Instrumentalities have no substantial
                                                                   18
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 20 of 70 Page ID
                                                          #:944




                       1    non-infringing uses, and any other uses would be unusual, far-fetched, illusory,
                       2    impractical, occasional, aberrant, or experimental. For example, each Defendant
                       3    supplies or causes to be supplied in or from the United States all or a substantial
                       4    portion of the hardware (e.g., separate My Cloud devices) and software (e.g., WD
                       5    Backup, WD Sync, WD SmartWare) components that are especially made or
                       6    especially adapted for use in the Accused Instrumentalities, where such hardware
                       7    and software components are not staple articles or commodities of commerce
                       8    suitable for substantial noninfringing use, knowing that such components are so
                       9    made or adapted and intending that such components are combined outside of the
                       10   United States, as evidenced by each Defendant’s own actions or instructions to users
                       11   in, e.g., combining multiple My Cloud devices into infringing systems, and enabling
RUSS, AUGUST & KABAT




                       12   and configuring the infringing functionalities of the Accused Instrumentalities.
                       13         46.    As a result of Defendant’s infringement of the ’581 Patent, Plaintiff
                       14   Data Scape is entitled to monetary damages in an amount adequate to compensate
                       15   for each Defendant’s infringement, but in no event less than a reasonable royalty for
                       16   the use made of the invention by each Defendant, together with interest and costs as
                       17   fixed by the Court.
                       18                                         COUNT II
                       19                  INFRINGEMENT OF U.S. PATENT NO. 7,720,929
                       20         47.    Plaintiff realleges and incorporates by reference the foregoing
                       21   paragraphs, as if fully set forth herein.
                       22         48.    Data Scape is the owner by assignment of United States Patent No.
                       23   7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and
                       24   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
                       25   issued by the United States Patent and Trademark Office on May 18, 2010. A true
                       26   and correct copy of the ’929 Patent is included as Exhibit B.
                       27         49.    In their most basic form, and ignoring many claim limitations, the
                       28   claims of the ‘929 Patent are directed to a data synchronization system with a
                                                                    19
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 21 of 70 Page ID
                                                          #:945




                       1    controller configured to selectively transmit certain digital data between first and
                       2    second storage media based on a comparison of edited data management information
                       3    stored in the storage medium. The claims are not directed to abstract ideas. The
                       4    claims provide technical solutions to technical problems, and, thus, are patent-
                       5    eligible.
                       6           50.   As the ‘929 Patent states, the inventor, Akihiro Morohashi, working at
                       7    Sony Corporation, aimed to solve the problems skilled artisans in 1999 faced trying
                       8    to selectively transfer digital data between two electronic apparatuses. E.g., ’929
                       9    Patent, Col 2:1-39. For example, many used optical disks to accomplish this process,
                       10   but that was “cumbersome” and did not enable easy or random selection of files to
                       11   transfer. Id. at 2:10-29. And when others burned digital files into hard disk drives
RUSS, AUGUST & KABAT




                       12   or semiconductor memory, those systems still required a large amount of time to
                       13   selectively transfer certain digital data between electronic apparatuses. Id. And in
                       14   any case, there was no reasonable way to selectively synchronize select digital
                       15   content data between the apparatuses. Id. These problems were specific to the
                       16   technological process of selective digital-data transfer between electronic
                       17   apparatuses. Id. at 1:27-2:22. And with 28 columns of text and 13 figures, including
                       18   Figure 2 below, the inventors taught various technical solutions involving an
                       19   unconventional server with a controller configured with circuitry to compare digital
                       20   management information:
                       21
                       22
                       23
                       24
                       25
                       26
                       27          51.   Enabled by these teachings, the ‘929 patent recites in its claims various
                       28   technical solutions to the existing technological problems and shortcomings. For
                                                                   20
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 22 of 70 Page ID
                                                          #:946




                       1    example, various claims require the then-unconventional system of electronic
                       2    components configured to use certain digital “management information” to compare,
                       3    edit, delete and/or selectively transfer separate digital content data between two
                       4    identified apparatuses. See, e.g., ’929 Patent, Claim 1 (“[a]storage [] configured to
                       5    store management information … [b] a communicator … [c] a detector …[d] an
                       6    editor configured to select certain data [] and to edit said management information
                       7    based on said selection, without regard to the connection… and [e] a controller
                       8    configured to [i] transfer the selected data [] via said communicator based on said
                       9    management     information [ii] compare      said    management    information…with
                       10   management information [] in said first storage medium and [iii] to transmit
                       11   data [] based on [the] comparison.”).
RUSS, AUGUST & KABAT




                       12         52.    As such, the claims of the ‘929 patent generally related, in their most
                       13   basic form, and ignoring many claim limitations, to the concept of data
                       14   synchronization as understood by a person of ordinary skill in the art. See, e.g.,
                       15   https://www.techopedia.com/definition/1006/data-synchronization                (“Data
                       16   synchronization is the process of maintaining the consistency and uniformity of data
                       17   instances across all consuming applications and storing devices. It ensures that the
                       18   same copy or version of data is used in all devices - from source to destination.”);
                       19   https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping
                       20   data in two or more electronic devices up-to-date so that each repository contains
                       21   the identical information. Data in handheld devices and laptops often require
                       22   synchronization    with   the   data    in   a      desktop   machine   or   server.”);
                       23   https://en.wikipedia.org/wiki/Data_synchronization (“Data synchronization is the
                       24   process of establishing consistency among data from a source to a target data storage
                       25   and vice versa and the continuous harmonization of the data over time.”).
                       26         53.    The ‘929 patent and its file history make clear that each included
                       27   independent-claim limitations were not in the prior art, let alone well-understood,
                       28   routine, and conventional. This includes the claimed [a] storage configured to store
                                                                   21
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 23 of 70 Page ID
                                                          #:947




                       1    management information, [b] communicator, [c] detector, [d] editor configured to
                       2    select certain data and to edit said management information based on said selection,
                       3    without regard to the connection, and [e] controller configured to [i] transfer the
                       4    selected    data via   said     communicator      based    on      said   management
                       5    information, [ii] compare     said management information          with management
                       6    information in said first storage medium, and [iii] to transmit data based on the
                       7    comparison. And the dependent claims also include limitations that were not in the
                       8    prior art, let alone well-understood, routine, and conventional. See, e.g., limitations
                       9    of claims 2-9 of the ‘929 patent.
                       10         54.    For instance, Claim 19 of the ‘929 Patent, recites:
                       11         A communication method, comprising the steps of:
RUSS, AUGUST & KABAT




                       12         editing management information of data to be transferred from an apparatus
                       13         to an external apparatus by selecting certain data to be transferred, said
                       14         management information stored in a storage medium of the apparatus, without
                       15         regard to the connection of said apparatus and said external apparatus;
                       16
                       17         detecting, at the apparatus, whether said apparatus and said external apparatus
                       18         are connected;
                       19
                       20         comparing at the apparatus, said edited management information with
                       21         management information of data stored in said external apparatus; and
                       22
                       23         transmitting the selected data from said apparatus to said external apparatus
                       24         based on said management information and a result of the comparison
                       25         when said detection indicates that said apparatus and said external
                       26         apparatus are connected.
                       27
                       28
                                                                    22
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 24 of 70 Page ID
                                                          #:948




                       1          55.    Claim 19 does not claim a result. Instead, it recites specific step for
                       2    accomplishing a result (i.e. transferring data based on the results of a comparison of
                       3    management information found in two difference devices).
                       4          56.    The file history likewise confirms that highlighted terms of editing
                       5    management information without regard to connection status and comparing
                       6    management information was inventive over the prior art. See, e.g., Dkt. No. 33-2
                       7    (Excerpt of ‘929 File History) at Page 299-303 of 379 (June 29, 2009 Amendment)
                       8    (applicant indicating that “edit[ing] management information … without regard to
                       9    connection” is inventive over prior art); id. at Page 367 of 379 (Sept 17, 2009
                       10   Amendment) (indicating that examiner agreed that “comparing management
                       11   information” would overcome examiner’s rejections).
RUSS, AUGUST & KABAT




                       12         57.    Likewise, the specification teaches that the editing management
                       13   information without regard to connection status and comparing management
                       14   information was inventive over the prior art and not well-understood, routine, and
                       15   conventional. ’929 patent claims; Figures 1, 12A, 12B; col 1:15-col. 2:39; 7:5-8:24;
                       16   9:31-10:53; 11:37-12:15; 23:15-26:43.
                       17         58.    Claim 19 is not representative of the other claims of the ‘929 Patent, or
                       18   of the claims of the other patents asserted in this action. For instance, Claim 1, recites:
                       19         A communication system including a first apparatus having a first storage
                       20         medium, and a second apparatus, said second apparatus comprising:
                       21         a second storage medium configured to store management information of data
                       22         to be transferred to said first storage medium;
                       23         a communicator configured to communicate data with said first apparatus;
                       24         a detector configured to detect whether said first apparatus and said second
                       25         apparatus are connected;
                       26         an editor configured to select certain data to be transferred and to edit said
                       27         management information based on said selection without regard to the
                       28         connection of said first apparatus and said second apparatus; and
                                                                    23
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 25 of 70 Page ID
                                                          #:949




                       1          a controller configured to control transfer of the selected data stored in said
                       2          second apparatus to said first apparatus via said communicator based on
                       3          said management information edited by said editor when said detector
                       4          detects that said first apparatus and said second apparatus are connected,
                       5          wherein said controller is configured to compare said management
                       6          information edited by said editor with management information of data stored
                       7          in said first storage medium and to transmit data in said second apparatus
                       8          based on result of the comparison.
                       9          59.       Claim 1, does not claim a result, but instead specific technology using
                       10   specific and non-conventional processes and machines, including:
                       11               •   [a] a second storage medium configured to store management
RUSS, AUGUST & KABAT




                       12                   information of data to be transferred to said first storage medium;
                       13               • [b] a communicator configured to communicate data with said first
                       14                   apparatus;
                       15               • [c] a detector configured to detect whether said first apparatus and
                       16                   said second apparatus are connected;
                       17               • [d] an editor configured to select certain data [] and to edit said
                       18                   management information based on said selection, without regard to
                       19                   the connection… and
                       20               • [e] a controller configured to:
                       21                      o [i] control transfer of the selected data stored in said second
                       22                         apparatus to said first apparatus via said communicator based
                       23                         on said management information edited by said editor when
                       24                         said detector detects that said first apparatus and said second
                       25                         apparatus are connected;
                       26                      o [ii]    compare      said    management        information…with
                       27                         management information [] in said first storage medium and
                       28                      o [iii] to transmit data [] based on [the] comparison.”
                                                                      24
                                                          FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 26 of 70 Page ID
                                                          #:950




                       1          60.    Claim 19 does not recite the Claim 1’s claim “communicator
                       2    configured to communicate data with said first apparatus” or “a controllers
                       3    configured to control transfer of the selected data stored in said second apparatus to
                       4    said first apparatus via said communicator based on said management information
                       5    edited by said editor when said detector detects that said first apparatus and said
                       6    second apparatus are connected.” These limitations were inventive over the prior art
                       7    and not well-understood, routine, and conventional.
                       8          61.    For instance, the file history confirms that using the communicator with
                       9    a controller to control transfer of data based on edited management information
                       10   without regard to connection status and comparing management information was
                       11   inventive over the prior art and not well-understood, routine, and conventional. See,
RUSS, AUGUST & KABAT




                       12   e.g., Dkt. No. 33-2 (Excerpt of ‘929 File History) at Page 299-303 of 379 (June 29,
                       13   2009 Amendment) (applicant indicating that “edit[ing] management information …
                       14   without regard to connection” is inventive over prior art); id. at Page 367 of 379
                       15   (Sept 17, 2009 Amendment) (indicating that examiner agreed that “comparing
                       16   management information” would overcome examiner’s rejections).
                       17         62.    Likewise, the specification teaches that using the communicator with a
                       18   controller to control transfer of data based on edited management information
                       19   without regard to connection status and comparing management information was
                       20   inventive over the prior art and not well-understood, routine, and conventional. ‘929
                       21   patent at 5:29-41; 6:52-7:18.
                       22         63.    Dependent claims contain limitations not found in independent claims.
                       23   For example, dependent Claim 5, contains limitations not found in independent
                       24   claim 1. For instance, Claim 5 claims “[t]he communication system according to
                       25   claim 1, wherein said controller is configured to control receiving of identification
                       26   information of said first apparatus via said communicator and to judge whether said
                       27   identification information of said first apparatus is predetermined identification
                       28
                                                                   25
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 27 of 70 Page ID
                                                          #:951




                       1    information and to allow said transfer of data when said identification information
                       2    of said first apparatus is predetermined identification information.”
                       3           64.    Likewise, the specification teaches that using an identifier of an
                       4    apparatus as part of the process of transferring data based on a comparison of
                       5    management information inventive over the prior art and not well-understood,
                       6    routine, and conventional. See, e.g., 929’ Patent at 23:62-24:6.
                       7           65.    As another example, dependent Claim 21 contains limitations not
                       8    found in independent claim 19. For instance, Claim 21 claims “The communication
                       9    method according to claim 19, comprising the further steps of: receiving
                       10   identification information of said apparatus; judging whether said identification
                       11   information of said external apparatus is predetermined identification information;
RUSS, AUGUST & KABAT




                       12   and starting said transmission of data when said identification information of said
                       13   external apparatus is determined to be predetermined identification information.”
                       14          66.    Likewise, the specification teaches that using an identifier of an
                       15   apparatus as part of the process of transferring data based on a comparison of
                       16   management information inventive over the prior art and not well-understood,
                       17   routine, and conventional. See, e.g., 929’ Patent at 23:62-24:6.
                       18          67.    In a patent filed by Western Digital in 2004, it admitted there was still
                       19   a technical “need for a system that allows quick and easy communication …that
                       20   allows collaborative use of remote devices by multiple users…” U.S. Patent No.
                       21   7,546,353 (emphasis added). That was because, even in 2004, it was “not uncommon
                       22   [] to have separate computing systems [which] requires that the common data all be
                       23   kept current, i.e., with the latest version of each common file, as it is typical to update
                       24   and edit files. This in itself can be an enormously time consuming and tedious…”
                       25   Id. (emphasis added). And Western Digital even cited Data Scape’s patent, which it
                       26   acknowledged was in the same technical field.
                       27          68.    Similarly, in a 2005-filed patent application that also cites Data Scape’s
                       28   earlier patents in the same technical field, Microsoft made clear that the selective
                                                                     26
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 28 of 70 Page ID
                                                          #:952




                       1    transfer of digital data between two devices was a technical problem one year later.
                       2    U.S. Patent Application No. 20060288036 (data transfer involved “a number of
                       3    processes, such as enumeration of content on each device … and efficient metadata
                       4    retrieval based on user queries. Thus, user experience could also be enhanced by
                       5    providing optimization for the transfer enumeration protocol between the two
                       6    devices.”)            (emphasis              added)            (available             at
                       7    https://patents.google.com/patent/US20060288036?oq=20060288036).
                       8          69.    And in 2006, this time in a patent application filed by Apple, Steve Jobs
                       9    and five Apple computer scientists represented to the USPTO that there was still “a
                       10   continuing need for improved techniques to transfer and synchronize media data
                       11   on host computers and/or media players.” U.S. Patent Application 20080086494
RUSS, AUGUST & KABAT




                       12   (emphasis added). And Apple, too, cited Data Scape’s asserted patents, which, again,
                       13   were acknowledged to be in the same technical field. Id (available at
                       14   https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).
                       15         70.    The statements in these later-filed patent applications confirm that Data
                       16   Scape’s patent at issue here are directed to technical solutions to technical problems,
                       17   and improves computer functionalities. The statements in these later-filed patent
                       18   applications also confirm that the limitations recited in Data Scape’s patent at issue
                       19   here are not well-understood, routine, or conventional, and that the claims are not
                       20   directed to other ideas “identified by the courts as abstract ideas,” that recently have
                       21   been synthesized into three groups: “(a) mathematical concepts”; “(b) methods of
                       22   organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019)
                       23   (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).
                       24         71.    Each Defendant has offered for sale, sold and/or imported into the
                       25   United States products and services that infringe the ’929 patent, and continues to
                       26   do so. By way of illustrative example, these infringing products and services include,
                       27   without limitation, Defendant’s products and services, e.g., My Cloud devices, WD
                       28
                                                                    27
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 29 of 70 Page ID
                                                          #:953




                       1    SmartWare software, WD Sync software, and all versions and variations thereof
                       2    since the issuance of the ’929 Patent (“Accused Instrumentalities”).
                       3          72.    Each Defendant has directly infringed and continues to infringe
                       4    the ’929 Patent, for example, by making, selling, offering for sale, and/or importing
                       5    the Accused Instrumentalities, and through its own use and testing of the Accused
                       6    Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                       7    internal non-testing business purposes, while testing the Accused Instrumentalities,
                       8    and while providing technical support and repair services for the Accused
                       9    Instrumentalities to its customers.
                       10         73.    For example, the Accused Instrumentalities infringe Claim 1 (and other
                       11   claims) of the ’929 Patent. One non-limiting example of the Accused
RUSS, AUGUST & KABAT




                       12   Instrumentalities’ infringement is presented below:
                       13         74.    The Accused Instrumentalities include “[a] communication system
                       14   including a first apparatus having a first storage medium, and a second apparatus.”
                       15   For example, the Accused Instrumentalities include a communications system to
                       16   transfer data stored on a storage medium on a second apparatus (e.g. a My Cloud
                       17   server or a computer) to a first apparatus with a storage medium (e.g. a computer, a
                       18   USB device, a cloud backup service, or a connected My Cloud server). See, e.g.,
                       19   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395             (“WD    Sync
                       20   allows files to be synchronized across multiple computers connected to a My
                       21   Cloud.”);     https://www.wd.com/products/personal-cloud-storage/my-cloud.html
                       22   (“YOUR OWN PERSONAL CLOUD: With the My Cloud personal storage device,
                       23   you’re able to have reliable storage in one place for your photos, videos, important
                       24   files – anything you save – and share it anywhere you have an internet connection.
                       25   With the automatic backup and synchronization software, your content is up to date
                       26   and accessible from all your devices.”); WD My Cloud User Manual 4779-705140
                       27   (“Remote Backups: This option allows you to back up your WD My Cloud device
                       28   to another WD My Cloud device.”).
                                                                   28
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 30 of 70 Page ID
                                                          #:954




                       1          75.    The Accused Instrumentalities include a second apparatus comprising:
                       2    “a second storage medium configured to store management information of data to
                       3    be transferred to said first storage medium.” For example, each My Cloud device
                       4    includes one or more hard disk for management data, including identification of files
                       5    configured for backup or synchronization, and identification of changes since the
                       6    last backup or synchronization. See, e.g., https://www.wd.com/products/personal-
                       7    cloud-storage/my-cloud.html (“Everything in One Place: Centralize, organize and
                       8    back up all your photos, videos and files in one reliable place. *** Capacity: 3TB,
                       9    4TB, 6TB, 8TB”); https://www.wd.com/products/network-attached-storage/my-
                       10   cloud-expert-series-ex2-ultra.html (“My Cloud EX2 Ultra comes pre-configured
                       11   with WD Red hard drives, specifically built for NAS systems to provide improved
RUSS, AUGUST & KABAT




                       12   performance within 24x7 environments.”); WD MyCloud User Manual 4779-
                       13   705140 (“USB Backup—Allows you to back up your WD My Cloud device data to
                       14   a USB device or to backup your USB device data to your WD My Cloud device.;
                       15   Remote Backup—Allows you to backup WD My Cloud device data to another WD
                       16   My Cloud device; Cloud Backup—Allows you to backup WD My Cloud device data
                       17   to an external cloud backup service.”); My Cloud User Manual 4779-705103 (“Auto
                       18   updates help keep your safepoint up to date with the content on your WD My Cloud
                       19   device by copying changes since the last update.”); WD MyCloud User Manual
                       20   4779-705140 (“Enter the following information to create a Remote backup job: ***
                       21   Source Folder”; “From the drop-down menu, select the type of [Amazon S3 Cloud]
                       22   backup you’d like to perform. Options include: *** • Full Backup: Creates a separate
                       23   folder containing all of the backup data each time the backup is performed. •
                       24   Incremental Backup: Overwrites files with source files that are newer then the target
                       25   files.”); https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en
                       26   (“WD Sync allows files to be copied from a computer onto a My Cloud Network
                       27   Attached Storage device. Adding, deleting or modifying files in one location will
                       28
                                                                   29
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 31 of 70 Page ID
                                                          #:955




                       1    lead   to    the   same   changes   being   applied   to   the   other   locations.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16          https://support.wdc.com/knowledgebase/answer.aspx?ID=11807:
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27          76.    The Accused Instrumentalities further include a second apparatus
                       28   comprising “a communicator configured to communicate with said first apparatus.”
                                                                   30
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 32 of 70 Page ID
                                                          #:956




                       1    For example, each My Cloud device includes hardware and software to
                       2    communicate with computers, mobile devices, and other external apparatuses over
                       3    LAN or Internet connections. See, e.g., https://www.wd.com/products/personal-
                       4    cloud-storage/my-cloud.html (“Access Anywhere: Access and share all your
                       5    favorite photos and videos using your computer, tablet and smartphone from
                       6    anywhere you have an Internet connection. *** Interface: Gigabit Ethernet”).
                       7          77.    The Accused Instrumentalities further include a second apparatus
                       8    comprising “a detector configured to detect whether said first apparatus and a second
                       9    apparatus are connected.” For example, the My Cloud device detects whether the
                       10   sync or backup target is connected before beginning a sync or backup operation. See,
                       11   e.g. https://support.wdc.com/knowledgebase/answer.aspx?ID=11395 (“WD Sync
RUSS, AUGUST & KABAT




                       12   allows files to be synchronized across multiple computers connected to a My
                       13   Cloud.”);
                       14   https://support.wdc.com/knowledgebase/answer.aspx?ID=17824&lang=en
                       15   (“Remote Access and Network connection failures can occur for many reasons: ISP
                       16   or Router blocking UDP/TCP ports; Router does not support UPnP or UPnP is
                       17   disabled; Domain Name Resolution issues”);
                       18   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   31
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 33 of 70 Page ID
                                                          #:957




                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12          78.       The Accused Instrumentalities further include a second apparatus
                       13   comprising “an editor configured to select certain data to be transferred and to edit
                       14   said management information based on said selection without regard to the
                       15   connection of said first apparatus.” For example, a user can choose which files or
                       16   folders will be transferred to another device, e.g. which files will be synced or backed
                       17   up. See, e.g.,
                       18   https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en               (“WD
                       19   Sync allows files to be copied from a computer onto a My Cloud Network Attached
                       20   Storage device. Adding, deleting or modifying files in one location will lead to the
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                     32
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 34 of 70 Page ID
                                                          #:958




                       1    same         changes    being     applied      to     the     other      locations.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16          https://support.wdc.com/knowledgebase/answer.aspx?ID=11807:
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27          79.     The Accused Instrumentalities further include a second apparatus
                       28   comprising “a controller configured to control transfer of the selected data stored in
                                                                   33
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 35 of 70 Page ID
                                                          #:959




                       1    said second apparatus to said first apparatus via said communicator based on said
                       2    management information edited by said editor when said detector detects that said
                       3    first apparatus and said second apparatus are connected.” For example, when the My
                       4    Cloud server is connected to a WD Sync client, the server transfers all changes to
                       5    the client; likewise, the My Cloud server automatically transfers backup data to
                       6    configured backup targets. See, e.g., My Cloud User Manual 4779-705147 (“After
                       7    that, the WD Sync software automatically updates any changes to the file, at any
                       8    location, on the other configured devices.”);
                       9    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21         80.    The Accused Instrumentalities further include a second apparatus
                       22   “wherein said controller is configured to compare said management information
                       23   edited by said editor with management information of data stored in said first storage
                       24   medium and to transmit data in said second apparatus based on result of the
                       25   comparison.” For example, the My Cloud system identifies files that are not present
                       26   on the remote system because they have been changed or updated locally. See, e.g.,
                       27   My Cloud User Manual 4779-705103 (“Auto updates help keep your safepoint up
                       28
                                                                   34
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 36 of 70 Page ID
                                                          #:960




                       1    to date with the content on your WD My Cloud device by copying changes since the
                       2    last update.”).
                       3          81.    Each Defendant has had knowledge of the ’929 Patent and its
                       4    infringement since at least the filing of the original Complaint in this action, or
                       5    shortly thereafter, including by way of this lawsuit. By the time of trial, each
                       6    Defendant will have known and intended (since receiving such notice) that its
                       7    continued actions would actively induce and contribute to the infringement of the
                       8    claims of the ’929 Patent.
                       9          82.    Each Defendant’s affirmative acts of making, using, selling, offering
                       10   for sale, and/or importing the Accused Instrumentalities have induced and continue
                       11   to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
RUSS, AUGUST & KABAT




                       12   in their normal and customary way to infringe the claims of the ’929 Patent. Use of
                       13   the Accused Instrumentalities in their ordinary and customary fashion results in
                       14   infringement of the claims of the ’929 Patent.
                       15         83.    For example, each Defendant explains to customers the benefits of
                       16   using the Accused Instrumentalities, such as by touting their advantages of data
                       17   backup or synchronization using the accused functionalities. Each Defendant also
                       18   induces its customers to use the Accused Instrumentalities to infringe other claims
                       19   of the ’929 Patent. Each Defendant specifically intended and was aware that the
                       20   normal and customary use of the Accused Instrumentalities on compatible systems
                       21   would infringe the ’929 Patent. Each Defendant performed the acts that constitute
                       22   induced infringement, and would induce actual infringement, with the knowledge of
                       23   the ’929 Patent and with the knowledge, or willful blindness to the probability, that
                       24   the induced acts would constitute infringement. On information and belief, each
                       25   Defendant engaged in such inducement to promote the sales of the Accused
                       26   Instrumentalities, e.g., through its user manuals, product support, marketing
                       27   materials, demonstrations, installation support, and training materials to actively
                       28   induce the users of the accused products to infringe the ’929 Patent. Accordingly,
                                                                     35
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 37 of 70 Page ID
                                                          #:961




                       1    each Defendant has induced and continues to induce end users of the accused
                       2    products to use the accused products in their ordinary and customary way with
                       3    compatible systems to make and/or use systems infringing the ’929 Patent, knowing
                       4    that such use of the Accused Instrumentalities with compatible systems will result
                       5    in infringement of the ’929 Patent. For example, in the case of diskless My Cloud
                       6    products, each Defendant induces end users to add one or more hard drives in order
                       7    to make the product operable. Accordingly, each Defendant has been (since at least
                       8    as of filing of the original complaint), and currently is, inducing infringement of
                       9    the ’929 Patent, in violation of 35 U.S.C. § 271(b).
                       10         84.    Each Defendant has also infringed, and continues to infringe, claims of
                       11   the ’929 Patent by offering to commercially distribute, commercially distributing,
RUSS, AUGUST & KABAT




                       12   making, and/or importing the Accused Instrumentalities, which are used in
                       13   practicing the process, or using the systems, of the ’929 Patent, and constitute a
                       14   material part of the invention. Defendant knows the components in the Accused
                       15   Instrumentalities to be especially made or especially adapted for use in infringement
                       16   of the ’929 Patent, not a staple article, and not a commodity of commerce suitable
                       17   for substantial noninfringing use. For example, the ordinary way of using the
                       18   Accused Instrumentalities infringes the patent claims, and as such, is especially
                       19   adapted for use in infringement. For another example, in the case of diskless My
                       20   Cloud products, each end users must add one or more hard drives in order to make
                       21   the product operable. Accordingly, each Defendant has been, and currently is,
                       22   contributorily infringing the ’929 Patent, in violation of 35 U.S.C. § 271(c).
                       23         85.    For similar reasons, each Defendant also infringes the ’929 Patent by
                       24   supplying or causing to be supplied in or from the United States all or a substantial
                       25   portion of the components of the Accused Instrumentalities, where such components
                       26   are uncombined in whole or in part, in such manner as to actively induce the
                       27   combination of such components outside of the United States in a manner that would
                       28   infringe the ’929 Patent if such combination occurred within the United States. For
                                                                   36
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 38 of 70 Page ID
                                                          #:962




                       1    example, each Defendant supplies or causes to be supplied in or from the United
                       2    States all or a substantial portion of the hardware (e.g., My Cloud devices) and
                       3    software (e.g., WD Backup, WD Sync, WD SmartWare) components of the Accused
                       4    Instrumentalities in such a manner as to actively induce the combination of such
                       5    components (e.g., by instructing users to combine multiple My Cloud devices into
                       6    an infringing system) outside of the United States.
                       7          86.    Each Defendant also indirectly infringes the ’929 Patent by supplying
                       8    or causing to be supplied in or from the United States components of the Accused
                       9    Instrumentalities that are especially made or especially adapted for use in infringing
                       10   the ’929 Patent and are not a staple article or commodity of commerce suitable for
                       11   substantial non-infringing use, and where such components are uncombined in
RUSS, AUGUST & KABAT




                       12   whole or in part, knowing that such components are so made or adapted and
                       13   intending that such components are combined outside of the United States in a
                       14   manner that would infringe the ’929 Patent if such combination occurred within the
                       15   United States. Because the Accused Instrumentalities are designed to operate as the
                       16   claimed system and apparatus, the Accused Instrumentalities have no substantial
                       17   non-infringing uses, and any other uses would be unusual, far-fetched, illusory,
                       18   impractical, occasional, aberrant, or experimental. For example, each Defendant
                       19   supplies or causes to be supplied in or from the United States all or a substantial
                       20   portion of the hardware (e.g., separate My Cloud devices) and software (e.g., WD
                       21   Backup, WD Sync, WD SmartWare) components that are especially made or
                       22   especially adapted for use in the Accused Instrumentalities, where such hardware
                       23   and software components are not staple articles or commodities of commerce
                       24   suitable for substantial noninfringing use, knowing that such components are so
                       25   made or adapted and intending that such components are combined outside of the
                       26   United States, as evidenced by each Defendant’s own actions or instructions to users
                       27   in, e.g., combining multiple My Cloud devices into infringing systems, and enabling
                       28   and configuring the infringing functionalities of the Accused Instrumentalities.
                                                                   37
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 39 of 70 Page ID
                                                          #:963




                       1          87.    As a result of Defendant’s infringement of the ’929 Patent, Plaintiff
                       2    Data Scape is entitled to monetary damages in an amount adequate to compensate
                       3    for each Defendant’s infringement, but in no event less than a reasonable royalty for
                       4    the use made of the invention by each Defendant, together with interest and costs as
                       5    fixed by the Court.
                       6                                          COUNT III
                       7                   INFRINGEMENT OF U.S. PATENT NO. 7,617,537
                       8          88.    Plaintiff realleges and incorporates by reference the foregoing
                       9    paragraphs, as if fully set forth herein.
                       10         89.    Data Scape is the owner by assignment of United States Patent No.
                       11   7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and
RUSS, AUGUST & KABAT




                       12   Communication Apparatus And Its Method.” The ’537 Patent was duly and legally
                       13   issued by the United States Patent and Trademark Office on November 10, 2009. A
                       14   true and correct copy of the ’537 Patent is included as Exhibit C.
                       15         90.    In their most basic form, and ignoring many claim limitations, the
                       16   claims of the ‘537 Patent are directed to a data synchronization system with a
                       17   controller configured to compare identifiers in first and second apparatuses and
                       18   thereby selectively delete and transfer certain digital content across the two
                       19   apparatuses. The claims are not directed to abstract ideas. The claims provide
                       20   technical solutions to technical problems, and, thus, are patent-eligible.
                       21         91.    As the ‘537 Patent states, the inventor, Akihiro Morohashi, working at
                       22   Sony Corporation, aimed to solve the problems skilled artisans in 1999 faced trying
                       23   to selectively transfer digital data between two electronic apparatuses. E.g., ’537
                       24   Patent, Col. 2:1-39. For example, many used optical disks to accomplish this process,
                       25   but that was “cumbersome” and did not enable easy or random selection of files to
                       26   transfer. Id. at 2:10-29. And when others burned digital files into hard disk drives
                       27   or semiconductor memory, those systems still required a large amount of time to
                       28   selectively transfer certain digital data between electronic apparatuses. Id. And in
                                                                    38
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 40 of 70 Page ID
                                                          #:964




                       1    any case, there was no reasonable way to selectively synchronize select digital
                       2    content data between the apparatuses. Id. These problems were specific to the
                       3    technological process of selective digital-data transfer between electronic
                       4    apparatuses. Id. at 1:27-2:22. And with 28 columns of text and 13 figures, including
                       5    Figure 2 below, the inventors taught various technical solutions involving an
                       6    unconventional server with a controller configured with circuitry to compare certain
                       7    digital management information:
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14         92.    Enabled by these teachings, the ‘537 patent recites in its claims various
                       15   technical solutions to the existing technological problems and shortcomings. For
                       16   example, various claims require the then-unconventional system of electronic
                       17   components configured to use certain digital “identifiers” to compare, edit, delete
                       18   and/or selectively transfer separate digital content data between two identified
                       19   apparatuses. See, e.g., ’537 Patent, Claim 15 (“[a] communication apparatus
                       20   configured to transfer content data to a portable apparatus comprising: [a] a storing
                       21   unit configured to store a program … [b] a processor configured to execute said
                       22   program … [c] wherein said processor … is operating to: [i] judge whether said
                       23   portable apparatus and said communication apparatus are connected [ii] compare . . .
                       24   an identifier of said portable apparatus with an identifier stored in said
                       25   communication apparatus [iii] comparing . . . a first list of content data of said first
                       26   apparatus and a second list of content data in said second apparatus; [iv]
                       27   transferring . . . first content data, which is registered in said second list and is not
                       28
                                                                    39
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 41 of 70 Page ID
                                                          #:965




                       1    registered in said first list; and [v] deleting . . . second content data, which is
                       2    registered in said first list and is not registered in said second list.”)
                       3           93.    As such, the claims of the ‘537 patent generally relate, in their most
                       4    basic form, and ignoring many claim limitations, to the concept of data
                       5    synchronization as understood by a person of ordinary skill in the art. See, e.g.,
                       6    https://www.techopedia.com/definition/1006/data-synchronization                     (“Data
                       7    synchronization is the process of maintaining the consistency and uniformity of data
                       8    instances across all consuming applications and storing devices. It ensures that the
                       9    same copy or version of data is used in all devices - from source to destination.”);
                       10   https://www.pcmag.com/encyclopedia/term/40854/data-synchronization (“Keeping
                       11   data in two or more electronic devices up-to-date so that each repository contains
RUSS, AUGUST & KABAT




                       12   the identical information. Data in handheld devices and laptops often require
                       13   synchronization     with    the    data   in   a    desktop    machine       or   server.”);
                       14   https://en.wikipedia.org/wiki/Data_synchronization (“Data synchronization is the
                       15   process of establishing consistency among data from a source to a target data storage
                       16   and vice versa and the continuous harmonization of the data over time.”).
                       17          94.    The ‘537 patent and its file history make clear that each included
                       18   independent-claim limitations were not in the prior art, let alone well-understood,
                       19   routine, and conventional. This includes the claimed (1) communication apparatus
                       20   configured to transfer content data to a portable apparatus; (2) storing unit
                       21   configured to store a program and (3) a processor configured to execute said
                       22   program wherein said processor is operating to: [i] judge whether said portable
                       23   apparatus and said communication apparatus are connected [ii] compare an identifier
                       24   of said portable apparatus with an identifier stored in said communication
                       25   apparatus [iii] comparing a first list of content data of said first apparatus and a
                       26   second list of content data in said second apparatus; [iv] transferring first content
                       27   data, which is registered in said second list and is not registered in said first list; and
                       28   [v] deleting content data, which is registered in said first list and is not registered in
                                                                     40
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 42 of 70 Page ID
                                                          #:966




                       1    said second list. And the dependent claims also include limitations that were not in
                       2    the prior art, let alone well-understood, routine, and conventional. See, e.g.,
                       3    limitations of claims 16-24 of the ‘537 patent.
                       4          95.    For instance, Claim 15 of the ‘537 Patent recites:
                       5          A communication apparatus configured to transfer content data to a portable
                       6          apparatus, comprising:
                       7          a storing unit configured to store a program to control said communication
                       8          apparatus; and
                       9          a processor configured to execute said program stored in the storing unit,
                       10         wherein said processor executing said program is operating to:
                       11         judge whether said portable apparatus and said communication apparatus are
RUSS, AUGUST & KABAT




                       12         connected;
                       13         compare, upon judging that said portable apparatus and said communication
                       14         apparatus are connected, an identifier of said portable apparatus with an
                       15         identifier stored in said communication apparatus;
                       16         compare, when said identifier of said portable apparatus corresponds to said
                       17         identifier stored in said communication apparatus, a first list of content data
                       18         of said portable apparatus and a second list of content data of said
                       19         communication apparatus;
                       20         transfer first content data, from the communication apparatus to the portable
                       21         apparatus, which is registered in said second list and is not registered in said
                       22         first list; and
                       23         delete second content data, from the portable apparatus, which is registered
                       24         in said first list and is not registered in said second list.
                       25
                       26
                       27
                       28
                                                                   41
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 43 of 70 Page ID
                                                          #:967




                       1           96.    The limitation highlighted above “delete second content data, from the
                       2    portable apparatus, which is registered in said first list and is not registered in said
                       3    second list,” is not found in the claims of the ‘929 Patent or the other patents asserted
                       4    in this actions.
                       5           97.    Further, the file history confirms that this limitation delete second
                       6    content data, from the portable apparatus, which is registered in said first list and is
                       7    not registered in said second list,” was inventive over the prior art and not well-
                       8    understood, routine, and conventional. Specifically, after this limitation was added
                       9    to the claims of the ‘537 Patent, the patent claims were allowed and the examiner
                       10   noted “[n]o reason for allowance is needed as the record is clear in light of
                       11   applicant’s arguments and specification.” ‘537 File History, July 2, 2009, Notice of
RUSS, AUGUST & KABAT




                       12   Allowance.
                       13          98.    Likewise, the specification teaches deleting musical content from the
                       14   portable apparatus was inventive over the prior art and not well-understood, routine,
                       15   and conventional. E.g., ‘537 Patent at 11:37-51, 14:48-67, 20:9-51, 21:42-53, 21:63-
                       16   22:11, 24:22-42.
                       17          99.    Further, Defendants’ own documents note that deleting content from
                       18   one device when content is deleted from another device is a key as aspect of its data
                       19   syncing technology:
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       28
                                                                    42
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 44 of 70 Page ID
                                                          #:968




                       1          100. Claim 15, does not claim a result, but instead specific technology using
                       2    specific and non-conventional processes and machines, including:
                       3           A communication apparatus configured to transfer content data to a
                       4          portable apparatus, comprising:
                       5          a storing unit configured to store a program to control said communication
                       6          apparatus; and
                       7          a processor configured to execute said program stored in the storing unit,
                       8          wherein said processor executing said program is operating to:
                       9          judge whether said portable apparatus and said communication apparatus
                       10         are connected;
                       11         compare,     upon    judging    that   said   portable    apparatus   and   said
RUSS, AUGUST & KABAT




                       12         communication apparatus are connected, an identifier of said portable
                       13         apparatus with an identifier stored in said communication apparatus;
                       14         compare, when said identifier of said portable apparatus corresponds to said
                       15         identifier stored in said communication apparatus, a first list of content data
                       16         of said portable apparatus and a second list of content data of said
                       17         communication apparatus;
                       18         transfer first content data, from the communication apparatus to the
                       19         portable apparatus, which is registered in said second list and is not
                       20         registered in said first list; and
                       21         delete second content data, from the portable apparatus, which is registered
                       22         in said first list and is not registered in said second list.
                       23         101. Claim 15 is not representative of all claims of the ‘537 patent. For
                       24   example, it specifically requires a “portable apparatus” and a “communication
                       25   apparatus which is not required by other claims of the ‘537 patent, including Claim
                       26   1. Claim 1 recites:
                       27
                       28
                                                                    43
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 45 of 70 Page ID
                                                          #:969




                       1          A communication method to transfer content data to a first apparatus from a
                       2          second apparatus, comprising:
                       3          judging whether said first apparatus and said second apparatus are connected;
                       4          comparing, upon judging that said first apparatus and said second apparatus
                       5          are connected, an identifier of said first apparatus with an identifier stored in
                       6          said second apparatus;
                       7          comparing, when said identifier of said first apparatus corresponds to said
                       8          identifier stored in said second apparatus, a first list of content data of said
                       9          first apparatus and a second list of content data of said second apparatus;
                       10         transferring, from the second apparatus to the first apparatus, first content data,
                       11         which is registered in said second list and is not registered in said first list;
RUSS, AUGUST & KABAT




                       12         and
                       13         deleting, from the first apparatus, second content data, which is registered in
                       14         said first list and is not registered in said second list.
                       15         102. Claim 1 does not claim a result. Instead, it recites specific steps for
                       16   accomplishing a result (i.e. transferring data based on the results of a comparison of
                       17   management information found in two different apparatuses and deleting
                       18   information from the first apparatus).
                       19         103. Dependent claims contain limitations not found in independent claims.
                       20   For example, dependent Claim 20 contains limitations not found independent claim
                       21   15. For instance, Claim 20 claims “[t]he communication apparatus according to
                       22   claim 15, wherein a plurality of said second list exist at said communication
                       23   apparatus, wherein each plurality of said second list is associated with at least one
                       24   identifier of the portable apparatus, and wherein said processor executing said
                       25   program is further operating to: extract said second list which is associated with said
                       26   at least one identifier of said portable apparatus among said plurality of said second
                       27   list in said judging.”
                       28
                                                                    44
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 46 of 70 Page ID
                                                          #:970




                       1           104. The ‘537 specification teaches that using an identifier of an apparatus
                       2    as part of the process of transferring data based on a comparison of management
                       3    information inventive over the prior art and not well-understood, routine, and
                       4    conventional. See, e.g., 537 Patent at 23:59-24:3.
                       5           105. As another example, dependent claim 10 contains limitations not found
                       6    in independent claim 1. For instance, claim 10 claims “[t]he communication method
                       7    according to claim 9, said method further comprising: extracting the second list
                       8    which is associated with at least one identifier of said first apparatus among a
                       9    plurality of said second list in said judging, wherein the plurality of said second list
                       10   exist at said second apparatus, wherein each plurality of said second list is associated
                       11   with the at least one identifier of said first apparatus.”
RUSS, AUGUST & KABAT




                       12          106. The ‘537 specification teaches that using an identifier of an apparatus
                       13   as part of the process of transferring data based on a comparison of management
                       14   information inventive over the prior art and not well-understood, routine, and
                       15   conventional. See, e.g., 537 Patent at 23:59-24:3.
                       16          107. In a patent filed by Western Digital in 2004, it admitted there was still
                       17   a technical “need for a system that allows quick and easy communication …that
                       18   allows collaborative use of remote devices by multiple users…” U.S. Patent No.
                       19   7,546,353 (emphasis added). That was because, even in 2004, it was “not uncommon
                       20   [] to have separate computing systems [which] requires that the common data all be
                       21   kept current, i.e., with the latest version of each common file, as it is typical to update
                       22   and edit files. This in itself can be an enormously time consuming and tedious…”
                       23   Id. (emphasis added). And Western Digital even cited Data Scape’s patent, which it
                       24   acknowledged was in the same technical field.
                       25          108. Similarly, in a 2005-filed patent application that also cites Data Scape’s
                       26   earlier patents in the same technical field, Microsoft made clear that the selective
                       27   transfer of digital data between two devices was a technical problem one year later.
                       28   U.S. Patent Application No. 20060288036 (data transfer involved “a number of
                                                                     45
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 47 of 70 Page ID
                                                          #:971




                       1    processes, such as enumeration of content on each device … and efficient metadata
                       2    retrieval based on user queries. Thus, user experience could also be enhanced by
                       3    providing optimization for the transfer enumeration protocol between the two
                       4    devices.”)            (emphasis              added)            (available             at
                       5    https://patents.google.com/patent/US20060288036?oq=20060288036).
                       6          109. And in 2006, this time in a patent application filed by Apple, Steve Jobs
                       7    and five Apple computer scientists represented to the USPTO that there was still “a
                       8    continuing need for improved techniques to transfer and synchronize media data
                       9    on host computers and/or media players.” U.S. Patent Application 20080086494
                       10   (emphasis added). And Apple, too, cited Data Scape’s asserted patents, which, again,
                       11   were acknowledged to be in the same technical field. Id (available at
RUSS, AUGUST & KABAT




                       12   https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).
                       13         110. The statements in these later-filed patent applications confirm that Data
                       14   Scape’s patent at issue here are directed to technical solutions to technical problems,
                       15   and improves computer functionalities. The statements in these later-filed patent
                       16   applications also confirm that the limitations recited in Data Scape’s patent at issue
                       17   here are not well-understood, routine, or conventional, and that the claims are not
                       18   directed to other ideas “identified by the courts as abstract ideas,” that recently have
                       19   been synthesized into three groups: “(a) mathematical concepts”; “(b) methods of
                       20   organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019)
                       21   (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).
                       22         111. Each Defendant has offered for sale, sold and/or imported into the
                       23   United States products and services that infringe the ’537 patent, and continues to
                       24   do so. By way of illustrative example, these infringing products and services include,
                       25   without limitation, Defendant’s products and services, e.g., My Cloud devices, WD
                       26   SmartWare software, WD Sync software, and all versions and variations thereof
                       27   since the issuance of the ’537 Patent (“Accused Instrumentalities”).
                       28
                                                                    46
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 48 of 70 Page ID
                                                          #:972




                       1          112. Each Defendant has directly infringed and continues to infringe
                       2    the ’537 Patent, for example, by making, selling, offering for sale, and/or importing
                       3    the Accused Instrumentalities, and through its own use and testing of the Accused
                       4    Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                       5    internal non-testing business purposes, while testing the Accused Instrumentalities,
                       6    and while providing technical support and repair services for the Accused
                       7    Instrumentalities to its customers.
                       8          113. For example, the Accused Instrumentalities infringe Claim 43 (and
                       9    other claims) of the ’537 Patent. One non-limiting example of the Accused
                       10   Instrumentalities’ infringement is presented below:
                       11         114. The Accused Instrumentalities include “[a] computer readable storage
RUSS, AUGUST & KABAT




                       12   medium encoded with computer program instructions executable by a computer to
                       13   implement a method of transferring content data to a first apparatus from a second
                       14   apparatus.” For example, the Accused Instrumentalities include instructions for
                       15   transferring content data, as described below.
                       16         115. The Accused Instrumentalities include instructions that “judge whether
                       17   said first apparatus and said second apparatus are connected.” For example, the My
                       18   Cloud device detects whether the sync or backup target is connected before
                       19   beginning a sync or backup operation. See, e.g.
                                                                                                                    Formatted: Default Paragraph Font
                       20   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395           (“WD      Sync
                       21   allows files to be synchronized across multiple computers connected to a My
                       22   Cloud.”);
                       23   https://support.wdc.com/knowledgebase/answer.aspx?ID=17824&lang=en
                       24   (“Remote Access and Network connection failures can occur for many reasons: ISP
                       25   or Router blocking UDP/TCP ports; Router does not support UPnP or UPnP is
                       26
                       27
                       28
                                                                   47
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 49 of 70 Page ID
                                                          #:973




                       1    disabled; Domain Name Resolution issues”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14         116. The Accused Instrumentalities include instructions that “compare, upon
                       15   judging that said first apparatus and said second apparatus are connected, an
                       16   identifier of said first apparatus with a corresponding identifier in said second
                       17   apparatus.” For example, because each unique first apparatus may require backup or
                       18   synchronization of a different set of data (including, e.g., different configuration of
                       19   backup/synchronization targets, or different current data on the external apparatus
                       20   leading to different data needing to be transferred), the Accused Instrumentalities
                       21   must determine a corresponding identifier. See, e.g., WD MyCloud User Manual
                       22   4779-705140 (“Enter the following information to create a Remote backup job: ***
                       23   Source Folder”; “From the drop-down menu, select the type of [Amazon S3 Cloud]
                       24   backup you’d like to perform. Options include: *** • Full Backup: Creates a separate
                       25   folder containing all of the backup data each time the backup is performed. •
                       26
                       27
                       28
                                                                   48
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 50 of 70 Page ID
                                                          #:974




                       1    Incremental Backup: Overwrites files with source files that are newer then the target
                       2    files.”); https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16         117. The Accused Instrumentalities include instructions that “compare,
                       17   when said identifier of said first apparatus corresponds to said identifier stored in
                       18   said second apparatus, a first list of content data of said first apparatus and a second
                       19   list of content data of said second apparatus.” For example, the My Cloud device
                       20   identifies a list of content that has not been previously synced or backed up to the
                       21   uniquely          identified         first        apparatus.          See,         e.g.,
                       22   https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en               (“WD
                       23   Sync allows files to be copied from a computer onto a My Cloud Network Attached
                       24   Storage device. Adding, deleting or modifying files in one location will lead to the
                       25   same changes being applied to the other locations.”); My Cloud User Manual 4779-
                       26   705103 (“Auto updates help keep your safepoint up to date with the content on your
                       27   WD My Cloud device by copying changes since the last update.”); My Cloud User
                       28
                                                                    49
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 51 of 70 Page ID
                                                          #:975




                       1    Manual 4779-705147 (“After that, the WD Sync software automatically updates any
                       2    changes to the file, at any location, on the other configured devices.”)
                       3          118. The Accused Instrumentalities include instructions to “transfer first
                       4    content data, from the second apparatus to the first apparatus, which is registered in
                       5    said second list and is not registered in said first list.” For example, when the My
                       6    Cloud device is connected to a WD Sync client, the server transfers all changes to
                       7    the client; likewise, the My Cloud server automatically transfers backup data to
                       8    configured backup targets that has not previously been transferred. See, e.g.,
                       9    https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en             (“WD
                       10   Sync allows files to be copied from a computer onto a My Cloud Network Attached
                       11   Storage device. Adding, deleting or modifying files in one location will lead to the
RUSS, AUGUST & KABAT




                       12   same changes being applied to the other locations.”); My Cloud User Manual 4779-
                       13   705103 (“Auto updates help keep your safepoint up to date with the content on your
                       14   WD My Cloud device by copying changes since the last update.”); My Cloud User
                       15   Manual 4779-705147 (“After that, the WD Sync software automatically updates any
                       16   changes to the file, at any location, on the other configured devices.”);
                       17   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   50
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 52 of 70 Page ID
                                                          #:976




                       1          119. The Accused Instrumentalities include instructions to “delete second
                       2    content data, from the first apparatus, which is registered in said first list and is not
                       3    registered in said second list.” For example, the My Cloud device will automatically
                       4    synchronize deletions. See, e.g.,
                       5    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13         120. Each Defendant has had knowledge of the ’537 Patent and its
                       14   infringement since at least the filing of the original Complaint in this action, or
                       15   shortly thereafter, including by way of this lawsuit. By the time of trial, each
                       16   Defendant will have known and intended (since receiving such notice) that its
                       17   continued actions would actively induce and contribute to the infringement of the
                       18   claims of the ’537 Patent.
                       19         121. Each Defendant’s affirmative acts of making, using, selling, offering
                       20   for sale, and/or importing the Accused Instrumentalities have induced and continue
                       21   to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
                       22   in their normal and customary way to infringe the claims of the ’537 Patent. Use of
                       23   the Accused Instrumentalities in their ordinary and customary fashion results in
                       24   infringement of the claims of the ’537 Patent.
                       25         122. For example, each Defendant explains to customers the benefits of
                       26   using the Accused Instrumentalities, such as by touting their advantages of data
                       27   backup or synchronization using the accused functionalities. Each Defendant also
                       28   induces its customers to use the Accused Instrumentalities to infringe other claims
                                                                     51
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 53 of 70 Page ID
                                                          #:977




                       1    of the ’537 Patent. Each Defendant specifically intended and was aware that the
                       2    normal and customary use of the Accused Instrumentalities on compatible systems
                       3    would infringe the ’537 Patent. Each Defendant performed the acts that constitute
                       4    induced infringement, and would induce actual infringement, with the knowledge of
                       5    the ’537 Patent and with the knowledge, or willful blindness to the probability, that
                       6    the induced acts would constitute infringement. On information and belief, each
                       7    Defendant engaged in such inducement to promote the sales of the Accused
                       8    Instrumentalities, e.g., through its user manuals, product support, marketing
                       9    materials, demonstrations, installation support, and training materials to actively
                       10   induce the users of the accused products to infringe the ’537 Patent. Accordingly,
                       11   each Defendant has induced and continues to induce end users of the accused
RUSS, AUGUST & KABAT




                       12   products to use the accused products in their ordinary and customary way with
                       13   compatible systems to make and/or use systems infringing the ’537 Patent, knowing
                       14   that such use of the Accused Instrumentalities with compatible systems will result
                       15   in infringement of the ’537 Patent. For example, in the case of diskless My Cloud
                       16   products, each Defendant induces end users to add one or more hard drives in order
                       17   to make the product operable. Accordingly, each Defendant has been (since at least
                       18   as of filing of the original complaint), and currently is, inducing infringement of
                       19   the ’537 Patent, in violation of 35 U.S.C. § 271(b).
                       20         123. Each Defendant has also infringed, and continues to infringe, claims of
                       21   the ’537 Patent by offering to commercially distribute, commercially distributing,
                       22   making, and/or importing the Accused Instrumentalities, which are used in
                       23   practicing the process, or using the systems, of the ’537 Patent, and constitute a
                       24   material part of the invention. Defendant knows the components in the Accused
                       25   Instrumentalities to be especially made or especially adapted for use in infringement
                       26   of the ’537 Patent, not a staple article, and not a commodity of commerce suitable
                       27   for substantial noninfringing use. For example, the ordinary way of using the
                       28   Accused Instrumentalities infringes the patent claims, and as such, is especially
                                                                   52
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 54 of 70 Page ID
                                                          #:978




                       1    adapted for use in infringement. For another example, in the case of diskless My
                       2    Cloud products, each end users must add one or more hard drives in order to make
                       3    the product operable. Accordingly, each Defendant has been, and currently is,
                       4    contributorily infringing the ’537 Patent, in violation of 35 U.S.C. § 271(c).
                       5          124. For similar reasons, each Defendant also infringes the ’537 Patent by
                       6    supplying or causing to be supplied in or from the United States all or a substantial
                       7    portion of the components of the Accused Instrumentalities, where such components
                       8    are uncombined in whole or in part, in such manner as to actively induce the
                       9    combination of such components outside of the United States in a manner that would
                       10   infringe the ’537 Patent if such combination occurred within the United States. For
                       11   example, each Defendant supplies or causes to be supplied in or from the United
RUSS, AUGUST & KABAT




                       12   States all or a substantial portion of the hardware (e.g., My Cloud devices) and
                       13   software (e.g., WD Backup, WD Sync, WD SmartWare) components of the Accused
                       14   Instrumentalities in such a manner as to actively induce the combination of such
                       15   components (e.g., by instructing users to combine multiple My Cloud devices into
                       16   an infringing system) outside of the United States.
                       17         125. Each Defendant also indirectly infringes the ’537 Patent by supplying
                       18   or causing to be supplied in or from the United States components of the Accused
                       19   Instrumentalities that are especially made or especially adapted for use in infringing
                       20   the ’537 Patent and are not a staple article or commodity of commerce suitable for
                       21   substantial non-infringing use, and where such components are uncombined in
                       22   whole or in part, knowing that such components are so made or adapted and
                       23   intending that such components are combined outside of the United States in a
                       24   manner that would infringe the ’537 Patent if such combination occurred within the
                       25   United States. Because the Accused Instrumentalities are designed to operate as the
                       26   claimed system and apparatus, the Accused Instrumentalities have no substantial
                       27   non-infringing uses, and any other uses would be unusual, far-fetched, illusory,
                       28   impractical, occasional, aberrant, or experimental. For example, each Defendant
                                                                   53
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 55 of 70 Page ID
                                                          #:979




                       1    supplies or causes to be supplied in or from the United States all or a substantial
                       2    portion of the hardware (e.g., separate My Cloud devices) and software (e.g., WD
                       3    Backup, WD Sync, WD SmartWare) components that are especially made or
                       4    especially adapted for use in the Accused Instrumentalities, where such hardware
                       5    and software components are not staple articles or commodities of commerce
                       6    suitable for substantial noninfringing use, knowing that such components are so
                       7    made or adapted and intending that such components are combined outside of the
                       8    United States, as evidenced by each Defendant’s own actions or instructions to users
                       9    in, e.g., combining multiple My Cloud devices into infringing systems, and enabling
                       10   and configuring the infringing functionalities of the Accused Instrumentalities.
                       11         126. As a result of Defendant’s infringement of the ’537 Patent, Plaintiff
RUSS, AUGUST & KABAT




                       12   Data Scape is entitled to monetary damages in an amount adequate to compensate
                       13   for each Defendant’s infringement, but in no event less than a reasonable royalty for
                       14   the use made of the invention by each Defendant, together with interest and costs as
                       15   fixed by the Court.
                       16                                         COUNT IV
                       17                  INFRINGEMENT OF U.S. PATENT NO. 9,715,893
                       18         127. Plaintiff realleges and incorporates by reference the foregoing
                       19   paragraphs, as if fully set forth herein.
                       20         128. Data Scape is the owner by assignment of United States Patent No.
                       21   9,715,893 (“the ’893 Patent”), entitled “Recording Apparatus, Server Apparatus,
                       22   Recording Method, Program and Storage Medium.” The ’893 Patent was duly and
                       23   legally issued by the United States Patent and Trademark Office on July 25, 2017.
                       24   A true and correct copy of the ’893 Patent is included as Exhibit D.
                       25         129. In their most basic forms, and ignoring many claim limitations, the
                       26   claims are directed to with a communication apparatus configured to automatically
                       27   and selectively transmit certain digital data between first and second storage media
                       28   based on a comparison of management data stored in the storage medium and
                                                                    54
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 56 of 70 Page ID
                                                          #:980




                       1    displaying a symbolic figure showing the transfer status of the files being transferred.
                       2    The claims are not directed to abstract ideas. The claims provide technical solutions
                       3    to technical problems, and, thus, are patent-eligible.
                       4          130. As the ‘893 Patent states, the inventors, Koji Hirano, Shoji Inagaki, and
                       5    Ryuichiro Togashi, working at Sony Corporation, aimed to solve the problems
                       6    skilled artisans in 2002 faced when trying to selectively transfer data between two
                       7    electronic apparatuses. E.g., ‘893 Patent at 2:63-4:7. For example, when optical
                       8    disks were used to transfer files to a hard drive, it would often result in duplication
                       9    of files in the hard drive. Id. at 2:3-2:16. This would result in both unnecessary
                       10   storage of duplicate files on the hard dive as well as lost time associated with transfer
                       11   of the duplicate files. Id. at 2:11-22. No reasonable way to selectively synchronize
RUSS, AUGUST & KABAT




                       12   the data, except to have the user manually search for duplicates before transferring
                       13   the data. Id. at 2:33-59. These problems were specific to the technological process
                       14   of automatic and selective digital-data transfer between electronic apparatuses. Id.
                       15   at 1:34-2:59. And with 30 columns of text and 19 figures, including Figure 2 below,
                       16   the inventors taught various technical solutions involving an unconventional server
                       17   with an apparatus including circuitry configured to compare certain digital
                       18   management information:
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                    55
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 57 of 70 Page ID
                                                          #:981




                       1
                       2          131. Enabled by these teachings, the ‘893 patent recite in its claims various
                       3    technical solutions to the existing technological problems and shortcomings. For
                       4    example, various claims require the then-unconventional system of electronic
                       5    components configured to automatically use digital “management data” to compare
                       6    and selectively transfer separate digital content data between two apparatuses and
                       7    the display of a symbolic figure showing the transfer status. See, e.g., ‘893 Patent,
                       8    Claim 32 (“[a]n information processing apparatus comprising circuitry configured
                       9    to: [a] automatically read the first management data from a first storage medium, the
                       10   first management data identifying files of source data recorded on the first storage
                       11   medium; [b] automatically identifying one of the files of source data based on the
RUSS, AUGUST & KABAT




                       12   first management data and second management data, the second management
                       13   identifying files of transferred data stored on a second storage medium, the one of
                       14   the files of source data being absent from the second storage medium; [c]
                       15   automatically transfer the one of the files of source data to the second storage
                       16   medium, the one of the files of source data being transferred become one of the files
                       17   of transferred data; and [d] automatically output transferring status of the one of the
                       18   files of source data by a symbolic figure.”).
                       19         132. As such, the claims of the '893 patent generally relate, in their most
                       20   basic form, and ignoring many claim limitations, to the concept of data
                       21   synchronization as understood by a person of ordinary skill in the art. See, e.g.,
                       22   https://www.techopedia.com/definition/1006/data-synchronization                 ("Data
                       23   synchronization is the process of maintaining the consistency and uniformity of data
                       24   instances across all consuming applications and storing devices. It ensures that the
                       25   same copy or version of data is used in all devices - from source to destination.");
                       26   https://www.pcmag.com/encyclopedia/term/40854/data-synchronization ("Keeping
                       27   data in two or more electronic devices up-to-date so that each repository contains
                       28   the identical information. Data in handheld devices and laptops often require
                                                                   56
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 58 of 70 Page ID
                                                          #:982




                       1    synchronization    with   the    data   in   a   desktop   machine    or    server.");
                       2    https://en.wikipedia.org/wiki/Data_synchronization ("Data synchronization is the
                       3    process of establishing consistency among data from a source to a target data storage
                       4    and vice versa and the continuous harmonization of the data over time.").
                       5          133. The ‘893 patent and its file history make clear that each included
                       6    independent-claim limitations were not in the prior art, let alone well-understood,
                       7    routine, and conventional.      This includes the claimed information processing
                       8    apparatus comprising circuitry configured to: automatically read the first
                       9    management data from a first storage medium, the first management data identifying
                       10   files of source data recorded on the first storage medium; automatically identifying
                       11   one of the files of source data based on the first management data and second
RUSS, AUGUST & KABAT




                       12   management data, the second management identifying files of transferred data stored
                       13   on a second storage medium, the one of the files of source data being absent from
                       14   the second storage medium; automatically transfer the one of the files of source data
                       15   to the second storage medium, the one of the files of source data being transferred
                       16   become one of the files of transferred data; and automatically output transferring
                       17   status of the one of the files of source data by a symbolic figure. And the dependent
                       18   claims also include limitations that were not in the prior art, let alone well-
                       19   understood, routine, and conventional. See, e.g., limitations of claims 33-45 of
                       20   the ’893 patent.
                       21         134. For instance, Claim 32 of the ‘893 Patent recites:
                       22         circuitry configured to
                       23         automatically read first management data from a first storage medium, the
                       24         first management data identifying files of source data recorded on the first
                       25         storage medium,
                       26         automatically identifying one of the files of source data based on the first
                       27         management data and second management data, the second management data
                       28
                                                                   57
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 59 of 70 Page ID
                                                          #:983




                       1          identifying files of transferred data stored on a second storage medium, the
                       2          one of the files of source data being absent from the second storage medium,
                       3          automatically transfer the one of the files of source data to the second storage
                       4          medium, the one of the files of the source data being transferred becoming
                       5          one of the files of transferred data, and
                       6          automatically output transferring status of the one of the files of source data
                       7          by a symbolic figure.
                       8          135. The limitations highlighted above (“automatically output transferring
                       9    status of the one of the files of source data by a symbolic figure”) is not found in the
                       10   claims of the ‘929 Patent or the other patents asserted in this action.
                       11         136. Further, the file history confirms that these limitations were inventive
RUSS, AUGUST & KABAT




                       12   over prior art and not well-understood, routine, and conventional. Specifically, after
                       13   these limitations were added to the claims of the ‘893 Patent, the patent claims were
                       14   allowed by the Examiner. See ‘893 File History, March 21, 2017, Notice of
                       15   Allowance.
                       16         137. Likewise, the specification teaches that using and comparing
                       17   management information to control data transfer was inventive over the prior art and
                       18   not well-understood, routine, and conventional. ’893 patent claims; Figs. 1, 16, 17A,
                       19   17B, col 1:41-2:59; 7:35-8:2; 9;4-10:2; 13:14-15:14; 23:48-26:63; 29:1-30:45.
                       20         138. Claim 32 of the ‘893 Patent does not claim a result, but instead specific
                       21   technology using specific and non-conventional processes and machines, including:
                       22         circuitry configured to
                       23         automatically read first management data from a first storage medium, the
                       24         first management data identifying files of source data recorded on the first
                       25         storage medium,
                       26         automatically identifying one of the files of source data based on the first
                       27         management data and second management data, the second management
                       28         data identifying files of transferred data stored on a second storage medium,
                                                                    58
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 60 of 70 Page ID
                                                          #:984




                       1          the one of the files of source data being absent from the second storage
                       2          medium,
                       3          automatically transfer the one of the files of source data to the second storage
                       4          medium, the one of the files of the source data being transferred becoming
                       5          one of the files of transferred data, and
                       6          automatically output transferring status of the one of the files of source data
                       7          by a symbolic figure.
                       8          139. Claim 32 is not representative of all claims of the ‘893 patent. For
                       9    example, it requires a “circuitry” configured in specific ways, which is not required
                       10   in claim 12 of the ‘893 patent. Claim 12 recites:
                       11         A method of an information processing apparatus for transferring data, the
RUSS, AUGUST & KABAT




                       12         method comprising:
                       13         automatically reading first management data from a first storage medium, the
                       14         first management data identifying files of source data recorded on the first
                       15         storage medium;
                       16         automatically identifying, by circuitry of the information processing apparatus,
                       17         one of the files of source data based on the first management data and second
                       18         management data, the second management data identifying files of transferred
                       19         data stored on a second storage medium, the one of the files of source data
                       20         being absent from the second storage medium; and
                       21         automatically transferring the one of the files of source data to the second
                       22         storage medium, the one of the files of source data being transferred becoming
                       23         one of the files of transferred data; and
                       24         automatically displaying transferring status of the one of the files of source
                       25         data by a symbolic figure
                       26         140. Claim 12 does not claim a result. Instead, it recites specific steps for
                       27   accomplishing a result (e.g., reading first management data, identifying one of the
                       28   files of source data, transferring files, and displaying transferring status).
                                                                    59
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 61 of 70 Page ID
                                                          #:985




                       1           141. Dependent claims contain limitations not found in independent claims.
                       2    For example, dependent claim 40 contains limitations not found in independent
                       3    claim 32. For instance, claim 40 recites “the circuitry automatically reads the first
                       4    management data from the first storage medium, and automatically identifies the one
                       5    of the files of source data based on the first management data and the second
                       6    management data, when the first storage medium is loaded in, or connected to, the
                       7    information processing apparatus.” The ‘893 specification teaches that such use of
                       8    first and second management data was inventive over the prior art and not well-
                       9    understood, routine, and conventional. See, e.g., ’893 patent claims; Figs. 1, 16, 17A,
                       10   17B, col 1:41-2:59; 7:35-8:2; 9;4-10:2; 13:14-15:14; 23:48-26:63; 29:1-30:45.
                       11          142. In a patent filed by Western Digital in 2004, it admitted there was still
RUSS, AUGUST & KABAT




                       12   a technical “need for a system that allows quick and easy communication …that
                       13   allows collaborative use of remote devices by multiple users…” U.S. Patent No.
                       14   7,546,353 (emphasis added). That was because, even in 2004, it was “not uncommon
                       15   [] to have separate computing systems [which] requires that the common data all be
                       16   kept current, i.e., with the latest version of each common file, as it is typical to update
                       17   and edit files. This in itself can be an enormously time consuming and tedious…”
                       18   Id. (emphasis added). And Western Digital even cited Data Scape’s patent, which it
                       19   acknowledged was in the same technical field.
                       20          143. Similarly, in a 2005-filed patent application that also cites Data Scape’s
                       21   earlier patents in the same technical field, Microsoft made clear that the selective
                       22   transfer of digital data between two devices was a technical problem one year later.
                       23   U.S. Patent Application No. 20060288036 (data transfer involved “a number of
                       24   processes, such as enumeration of content on each device … and efficient metadata
                       25   retrieval based on user queries. Thus, user experience could also be enhanced by
                       26   providing optimization for the transfer enumeration protocol between the two
                       27   devices.”)             (emphasis              added)              (available             at
                       28   https://patents.google.com/patent/US20060288036?oq=20060288036).
                                                                     60
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 62 of 70 Page ID
                                                          #:986




                       1          144. And in 2006, this time in a patent application filed by Apple, Steve Jobs
                       2    and five Apple computer scientists represented to the USPTO that there was still “a
                       3    continuing need for improved techniques to transfer and synchronize media data
                       4    on host computers and/or media players.” U.S. Patent Application 20080086494
                       5    (emphasis added). And Apple, too, cited Data Scape’s asserted patents, which, again,
                       6    were acknowledged to be in the same technical field. Id (available at
                       7    https://patents.google.com/patent/US20080086494A1/en?oq=20080086494).
                       8          145. The statements in these later-filed patent applications confirm that Data
                       9    Scape’s patent at issue here are directed to technical solutions to technical problems,
                       10   and improves computer functionalities. The statements in these later-filed patent
                       11   applications also confirm that the limitations recited in Data Scape’s patent at issue
RUSS, AUGUST & KABAT




                       12   here are not well-understood, routine, or conventional, and that the claims are not
                       13   directed to other ideas “identified by the courts as abstract ideas,” that recently have
                       14   been synthesized into three groups: “(a) mathematical concepts”; “(b) methods of
                       15   organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7, 2019)
                       16   (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).
                       17         146. Each Defendant has offered for sale, sold and/or imported into the
                       18   United States products and services that infringe the ’893 patent, and continues to
                       19   do so. By way of illustrative example, these infringing products and services include,
                       20   without limitation, Defendant’s products and services, e.g., My Cloud devices, and
                       21   all versions and variations thereof since the issuance of the ’893 Patent (“Accused
                       22   Instrumentalities”).
                       23         147. Each Defendant has directly infringed and continues to infringe
                       24   the ’893 Patent, for example, by making, selling, offering for sale, and/or importing
                       25   the Accused Instrumentalities, and through its own use and testing of the Accused
                       26   Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                       27   internal non-testing business purposes, while testing the Accused Instrumentalities,
                       28
                                                                    61
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 63 of 70 Page ID
                                                          #:987




                       1    and while providing technical support and repair services for the Accused
                       2    Instrumentalities to its customers.
                       3          148. For example, the Accused Instrumentalities infringe Claim 1 (and other
                       4    claims) of the ’893 Patent. One non-limiting example of the Accused
                       5    Instrumentalities’ infringement is presented below:
                       6          149. The Accused Instrumentalities include “[a] non-transitory computer-
                       7    readable storage medium storing instructions which, when executed by a computer,
                       8    cause the computer to perform a method of an information processing apparatus for
                       9    transferring data.” For example, the Accused Instrumentalities include instructions
                       10   for transferring data in the manner described below.
                       11         150. The Accused Instrumentalities include instructions for “automatically
RUSS, AUGUST & KABAT




                       12   reading first management data from a first storage medium, the first management
                       13   data identifying files of source data stored on the first storage medium.” For example,
                       14   each My Cloud device includes one or more hard disk for management data,
                       15   including identification of files configured for backup or synchronization, and
                       16   identification of changes since the last backup or synchronization. See, e.g.,
                       17   https://www.wd.com/products/personal-cloud-storage/my-cloud.html (“Everything
                       18   in One Place: Centralize, organize and back up all your photos, videos and files in
                       19   one    reliable    place.    ***      Capacity:    3TB,     4TB,     6TB,      8TB”);
                       20   https://www.wd.com/products/network-attached-storage/my-cloud-expert-series-
                       21   ex2-ultra.html (“My Cloud EX2 Ultra comes pre-configured with WD Red hard
                       22   drives, specifically built for NAS systems to provide improved performance within
                       23   24x7 environments.”); WD MyCloud User Manual 4779-705140 (“USB Backup—
                       24   Allows you to back up your WD My Cloud device data to a USB device or to backup
                       25   your USB device data to your WD My Cloud device.; Remote Backup—Allows you
                       26   to backup WD My Cloud device data to another WD My Cloud device; Cloud
                       27   Backup—Allows you to backup WD My Cloud device data to an external cloud
                       28   backup service.”); My Cloud User Manual 4779-705103 (“Auto updates help keep
                                                                    62
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 64 of 70 Page ID
                                                          #:988




                       1    your safepoint up to date with the content on your WD My Cloud device by copying
                       2    changes since the last update.”); WD MyCloud User Manual 4779-705140 (“Enter
                       3    the following information to create a Remote backup job: *** Source Folder”;
                       4    “From the drop-down menu, select the type of [Amazon S3 Cloud] backup you’d
                       5    like to perform. Options include: *** • Full Backup: Creates a separate folder
                       6    containing all of the backup data each time the backup is performed. • Incremental
                       7    Backup: Overwrites files with source files that are newer then the target files.”);
                       8    https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en           (“WD
                       9    Sync allows files to be copied from a computer onto a My Cloud Network Attached
                       10   Storage device. Adding, deleting or modifying files in one location will lead to the
                       11   same      changes      being     applied      to     the     other     locations.”);
RUSS, AUGUST & KABAT




                       12   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                  63
                                                      FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 65 of 70 Page ID
                                                          #:989




                       1          https://support.wdc.com/knowledgebase/answer.aspx?ID=11807:
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13         151. The Accused Instrumentalities include instructions for “automatically
                       14   identifying, by the computer, one of the files of source data based on the first
                       15   management data and second management data, the second management data
                       16   identifying files of transferred data stored on a second storage medium, the one of
                       17   the files of source data being absent from the second storage medium.” For example,
                       18   the My Cloud system identifies files that are not present on the remote system
                       19   because they have been changed or updated locally. See, e.g., My Cloud User
                       20   Manual 4779-705103 (“Auto updates help keep your safepoint up to date with the
                       21   content on your WD My Cloud device by copying changes since the last update.”).
                       22         152. The Accused Instrumentalities include instructions for “automatically
                       23   transferring the one of the files of source data to the second storage medium, the one
                       24   of the files of source data being transferred becoming one of the files of transferred
                       25   data.” For example, when the My Cloud server is connected to a WD Sync client,
                       26   the server transfers all   changes to the client; likewise, the My Cloud server
                       27   automatically transfers backup data to configured backup targets. See, e.g., My
                       28   Cloud User Manual 4779-705147 (“After that, the WD Sync software automatically
                                                                   64
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 66 of 70 Page ID
                                                          #:990




                       1    updates any changes to the file, at any location, on the other configured devices.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14         153. The Accused Instrumentalities include instructions for “automatically
                       15   displaying transferring status of the one of the files of source data by a symbolic
                       16   figure.” For example, the My Cloud interface displays the progress of a transfer. See,
                       17   e.g., WD My Cloud User Manual 4779-705140 (“Use the following steps to back up
                       18   your WD My Cloud to a remote location: *** In the USB Backup Jobs area, click
                       19   the Start Backup icon to begin your backup. The progress of the backup appears in
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   65
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 67 of 70 Page ID
                                                          #:991




                       1    the              USB                Backup                Jobs               area.”);
                       2    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17         154. Each Defendant has had knowledge of the ’893 Patent and its
                       18   infringement since at least the filing of the original Complaint in this action, or
                       19   shortly thereafter, including by way of this lawsuit. By the time of trial, each
                       20   Defendant will have known and intended (since receiving such notice) that its
                       21   continued actions would actively induce and contribute to the infringement of the
                       22   claims of the ’893 Patent.
                       23         155. Each Defendant’s affirmative acts of making, using, selling, offering
                       24   for sale, and/or importing the Accused Instrumentalities have induced and continue
                       25   to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
                       26   in their normal and customary way to infringe the claims of the ’893 Patent. Use of
                       27   the Accused Instrumentalities in their ordinary and customary fashion results in
                       28   infringement of the claims of the ’893 Patent.
                                                                     66
                                                         FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 68 of 70 Page ID
                                                          #:992




                       1          156. For example, each Defendant explains to customers the benefits of
                       2    using the Accused Instrumentalities, such as by touting their advantages of data
                       3    backup or synchronization using the accused functionalities. Each Defendant also
                       4    induces its customers to use the Accused Instrumentalities to infringe other claims
                       5    of the ’893 Patent. Each Defendant specifically intended and was aware that the
                       6    normal and customary use of the Accused Instrumentalities on compatible systems
                       7    would infringe the ’893 Patent. Each Defendant performed the acts that constitute
                       8    induced infringement, and would induce actual infringement, with the knowledge of
                       9    the ’893 Patent and with the knowledge, or willful blindness to the probability, that
                       10   the induced acts would constitute infringement. On information and belief, each
                       11   Defendant engaged in such inducement to promote the sales of the Accused
RUSS, AUGUST & KABAT




                       12   Instrumentalities, e.g., through its user manuals, product support, marketing
                       13   materials, demonstrations, installation support, and training materials to actively
                       14   induce the users of the accused products to infringe the ’893 Patent. Accordingly,
                       15   each Defendant has induced and continues to induce end users of the accused
                       16   products to use the accused products in their ordinary and customary way with
                       17   compatible systems to make and/or use systems infringing the ’893 Patent, knowing
                       18   that such use of the Accused Instrumentalities with compatible systems will result
                       19   in infringement of the ’893 Patent. For example, in the case of diskless My Cloud
                       20   products, each Defendant induces end users to add one or more hard drives in order
                       21   to make the product operable. Accordingly, each Defendant has been (since at least
                       22   as of filing of the original complaint), and currently is, inducing infringement of
                       23   the ’893 Patent, in violation of 35 U.S.C. § 271(b).
                       24         157. Each Defendant has also infringed, and continues to infringe, claims of
                       25   the ’893 Patent by offering to commercially distribute, commercially distributing,
                       26   making, and/or importing the Accused Instrumentalities, which are used in
                       27   practicing the process, or using the systems, of the ’893 Patent, and constitute a
                       28   material part of the invention. Defendant knows the components in the Accused
                                                                   67
                                                       FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 69 of 70 Page ID
                                                          #:993




                       1    Instrumentalities to be especially made or especially adapted for use in infringement
                       2    of the ’893 Patent, not a staple article, and not a commodity of commerce suitable
                       3    for substantial noninfringing use. For example, the ordinary way of using the
                       4    Accused Instrumentalities infringes the patent claims, and as such, is especially
                       5    adapted for use in infringement. For another example, in the case of diskless My
                       6    Cloud products, each end users must add one or more hard drives in order to make
                       7    the product operable. Accordingly, each Defendant has been, and currently is,
                       8    contributorily infringing the ’893 Patent, in violation of 35 U.S.C. § 271(c).
                       9             158. As a result of Defendant’s infringement of the ’893 Patent, Plaintiff
                       10   Data Scape is entitled to monetary damages in an amount adequate to compensate
                       11   for each Defendant’s infringement, but in no event less than a reasonable royalty for
RUSS, AUGUST & KABAT




                       12   the use made of the invention by each Defendant, together with interest and costs as
                       13   fixed by the Court.
                       14                                 PRAYER FOR RELIEF
                       15            WHEREFORE, Plaintiff Data Scape respectfully requests that this Court
                       16   enter:
                       17            a.    A judgment in favor of Plaintiff that Defendants have infringed, either
                       18   literally and/or under the doctrine of equivalents, the ’581 Patent, the ’929 Patent,
                       19   the ’537 Patent, and the ’893 Patent (collectively, “asserted patents”);
                       20            b.    A permanent injunction prohibiting Defendants from further acts of
                       21   infringement of the asserted patents;
                       22            c.   A judgment and order requiring Defendants to pay Plaintiff its damages,
                       23   costs, expenses, and prejudgment and post-judgment interest for its infringement of
                       24   the asserted patents, as provided under 35 U.S.C. § 284;
                       25            d.    A judgment and order requiring Defendants to provide an accounting
                       26   and to pay supplemental damages to Data Scape, including without limitation,
                       27   prejudgment and post-judgment interest;
                       28
                                                                    68
                                                        FIRST AMENDED COMPLAINT
                        Case 8:18-cv-02285-DOC-KES Document 48-3 Filed 06/10/19 Page 70 of 70 Page ID
                                                          #:994




                       1          e.     A judgment and order finding that this is an exceptional case within the
                       2    meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees
                       3    against Defendants; and
                       4          f.     Any and all other relief as the Court may deem appropriate and just
                       5    under the circumstances.
                       6                               DEMAND FOR JURY TRIAL
                       7          Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a
                       8    trial by jury of any issues so triable by right.
                       9
                       10
                                                                     Respectfully Submitted,
                       11                                                                                           Deleted: December 26, 2018
                            Dated: June 10, 2019
RUSS, AUGUST & KABAT




                       12                                            /s/ Reza Mirzaie
                       13                                            RUSS AUGUST & KABAT
                                                                     Marc A. Fenster, SBN 181067
                       14                                            Email: mfenster@raklaw.com
                       15                                            Reza Mirzaie (CA SBN 246953)
                                                                     Email: rmirzaie@raklaw.com
                       16                                            Brian D. Ledahl (CA SBN 186579)
                       17                                            Email: bledahl@raklaw.com
                                                                     Paul Kroeger (CA SBN 229074)
                       18                                            Email: pkroeger@raklaw.com
                       19                                            C. Jay Chung (CA SBN 252794)
                                                                     Email: jchung@raklaw.com
                       20                                            Philip X. Wang (CA SBN 262239)
                       21                                            Email: pwang@raklaw.com

                       22                                            Attorneys for Plaintiff Data Scape Limited
                       23
                       24
                       25
                       26
                       27
                       28
                                                                    69
                                                        FIRST AMENDED COMPLAINT
